Exhibit 10.10

 

SUNGARD INSURED RECEIVABLES FACILITY

 

INSURED RECEIVABLES CREDIT AGREEMENT

 

Dated as of August 11, 2005

 

among

 

SUNGARD FUNDING LLC,

as the Borrower,

 

The Persons Parties hereto as

Conduit Lenders, Committed Lenders and Funding Agents,

 

FINANCIAL GUARANTY INSURANCE COMPANY, as Insurer

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

   2

SECTION 1.01.

 

Defined Terms

   2

SECTION 1.02.

 

Other Interpretive Provisions

   2

SECTION 1.03.

 

Accounting Terms

   3

SECTION 1.04.

 

Rounding

   3

SECTION 1.05.

 

References to Agreements, Laws, Etc.

   3

SECTION 1.06.

 

Times of Day

   3

SECTION 1.07.

 

Timing of Payment of Performance

   3

ARTICLE II

 

THE FACILITY LIMIT AND BORROWINGS

   3

SECTION 2.01.

 

The Loans

   3

SECTION 2.02.

 

Borrowings, Conversions and Continuations of Loans

   4

SECTION 2.03.

 

Prepayments

   6

SECTION 2.04.

 

Reduction of the Facility Limit

   8

SECTION 2.05.

 

Interest

   8

SECTION 2.06.

 

Fees

   8

SECTION 2.07.

 

Computation of Interest and Fees

   9

SECTION 2.08.

 

Evidence of Indebtedness

   9

SECTION 2.09.

 

Payments Generally

   10

SECTION 2.10.

 

Sharing of Payments

   11

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

   11

SECTION 3.01.

 

Taxes

   11

SECTION 3.02.

 

Illegality

   14

SECTION 3.03.

 

Inability to Determine Rates

   14

SECTION 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate Loans

   15

SECTION 3.05.

 

Funding Losses

   16

SECTION 3.06.

 

Matters Applicable to All Requests for Compensation

   17

SECTION 3.07.

 

Payable from Collections

   18

ARTICLE IV

 

CONDITIONS PRECEDENT TO BORROWINGS

   18

SECTION 4.01.

 

Conditions to the Effectiveness of this Agreement

   18

SECTION 4.02.

 

Conditions to All Loans

   20

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

   21

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

   21

Section 5.02

 

Authorization; No Contravention

   21

Section 5.03

 

Governmental Authorization; Other Consents

   21



--------------------------------------------------------------------------------

Section 5.04

 

Binding Effect

   22

Section 5.05

 

Litigation

   22

Section 5.06

 

No Default

   22

Section 5.07

 

Ownership of Property; Liens

   22

Section 5.08

 

Taxes

   22

Section 5.09

 

Employees

   22

Section 5.10

 

Subsidiaries; Equity Interests

   22

Section 5.11

 

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   23

Section 5.12

 

Solvency

   23

Section 5.13

 

Certificates

   23

Section 5.14

 

Perfection

   23

Section 5.15

 

Early Amortization Event; Potential Early Amortization Event

   23

Section 5.16

 

Good Title

   23

Section 5.17

 

Uniform Commercial Code Article 9 Representation

   24

Section 5.18.

 

Equivalent Value; Good Faith Transfers

   25

ARTICLE VI

 

AFFIRMATIVE COVENANTS OF THE BORROWER

   25

SECTION 6.01.

 

Financial Statements

   25

SECTION 6.02.

 

Certificates; Other Information

   26

SECTION 6.03.

 

Notices

   26

SECTION 6.04.

 

Payment of Obligations

   26

SECTION 6.05.

 

Information Regarding Collateral

   27

SECTION 6.06.

 

Compliance with Laws

   27

SECTION 6.07.

 

Books and Records

   27

SECTION 6.08.

 

Inspection/Audit Rights

   27

SECTION 6.09.

 

Covenant to Guarantee Obligations and Give Security

   27

SECTION 6.10.

 

Compliance with SunGard Financial Policy

   27

SECTION 6.11.

 

Performance and Enforcement of Receivables Purchase Agreements

   28

SECTION 6.12.

 

Insurance

   28

SECTION 6.13.

 

Payment to SunGard Financing

   28

SECTION 6.14.

 

Further Assurances and Post-Closing Conditions

   28

SECTION 6.15.

 

Net Worth

   28

SECTION 6.16.

 

Lenders’ Reliance

   28

SECTION 6.17.

 

Borrower’s Payment of Fees and Expenses

   29

SECTION 6.18.

 

Evidence of Indebtedness

   29

ARTICLE VII

 

NEGATIVE COVENANTS OF THE BORROWER

   29

SECTION 7.01.

 

Sales, Liens

   29

SECTION 7.02.

 

Investments

   30

SECTION 7.03.

 

Indebtedness

   30

SECTION 7.04.

 

Fundamental Changes

   30

SECTION 7.05.

 

Restricted Payments

   30

SECTION 7.06.

 

Change in Nature of Business

   30

SECTION 7.07.

 

Transactions with Affiliates

   30

SECTION 7.08.

 

Use of Proceeds

   30

SECTION 7.09.

 

Accounting Changes

   30

 

ii



--------------------------------------------------------------------------------

SECTION 7.10.

 

Name Change, Offices and Records

   30

SECTION 7.11.

 

Change in Payment Instructions to Obligors

   31

SECTION 7.12.

 

Modifications to Contracts and SunGard Financial Policy

   31

SECTION 7.13.

 

No Designation of “Amortization Date”

   31

SECTION 7.14.

 

Amendments to Documents

   31

SECTION 7.15.

 

Employees

   31

ARTICLE VIII

 

COVENANTS OF THE ADMINISTRATIVE AGENT

   31

SECTION 8.01.

 

Certain Duties of the Administrative Agent

   32

ARTICLE IX

 

EARLY AMORTIZATION EVENTS, EVENTS OF DEFAULT AND REMEDIES

   32

SECTION 9.01.

 

Early Amortization Events

   32

SECTION 9.02.

 

Remedies Upon an Early Amortization Event

   35

SECTION 9.03.

 

Remedies Upon Event of Default

   35

ARTICLE X

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

   36

SECTION 10.01.

 

Appointment and Authorization of Agents

   36

SECTION 10.02.

 

Delegation of Duties

   37

SECTION 10.03.

 

Liability of Agents

   37

SECTION 10.04.

 

Reliance by Agents

   37

SECTION 10.05.

 

Notice of Early Amortization Event

   38

SECTION 10.06.

 

Credit Decision; Disclosure of Information by Agents

   38

SECTION 10.07.

 

Indemnification of Agents

   39

SECTION 10.08.

 

Agents in their Individual Capacities

   39

SECTION 10.09.

 

Successor Agents

   40

SECTION 10.10.

 

Administrative Agent May File Proofs of Claim

   40

SECTION 10.11.

 

Collateral and Guarantee Matters

   41

ARTICLE XI

 

MISCELLANEOUS

   42

SECTION 11.01.

 

Amendments, Etc.

   42

SECTION 11.02.

 

Notices and Other Communications; Facsimile Copies

   43

SECTION 11.03.

 

No Waiver; Cumulative Remedies

   44

SECTION 11.04.

 

Attorney Costs, Expenses and Taxes

   44

SECTION 11.05.

 

Indemnification by the Borrower

   44

SECTION 11.06.

 

Payments Set Aside

   45

SECTION 11.07.

 

Successors and Assigns

   46

SECTION 11.08.

 

Tax Disclosure

   48

SECTION 11.09.

 

Setoff

   49

SECTION 11.10.

 

Interest Rate Limitation

   49

SECTION 11.11.

 

Counterparts

   49

 

iii



--------------------------------------------------------------------------------

SECTION 11.12.

 

Integration

   50

SECTION 11.13.

 

Survival of Representations and Warranties

   50

SECTION 11.14.

 

Severability

   50

SECTION 11.15.

 

Tax Forms

   50

SECTION 11.16.

 

GOVERNING LAW

   50

SECTION 11.17.

 

WAIVER OF RIGHT TO TRIAL BY JURY

   51

SECTION 11.18.

 

Non-Petition

   51

SECTION 11.19.

 

USA PATRIOT Act

   52

SECTION 11.20.

 

Assignment

   52

SECTION 11.21.

 

Rights of Insurer

   52

 

iv



--------------------------------------------------------------------------------

ANNEXES

    

A

  

Defined Terms

SCHEDULES

    

A

  

Information Relating to Each Related Group

B

  

Conditions Precedent

C

  

Lockboxes, Lockbox Accounts, Lockbox Banks, Collection Accounts, Collection
Banks

D

  

Addresses and Related Information for Notices

EXHIBITS

    

A

  

Form of Loan Notice

B

  

Form of Note

C

  

Form of Compliance Certificate

D

  

Form of Assignment and Assumption

E

  

Form of Security Agreement

F

  

Form of Control Agreement

G

  

Form of Performance Undertaking

H

  

Form of Policy

I

  

Form of Counsel Opinion

J

  

Form of Monthly Report

K

  

Form of Prepayment Notice

 

v



--------------------------------------------------------------------------------

SUNGARD INSURED RECEIVABLES FACILITY

INSURED RECEIVABLES CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement” or the “Credit Agreement”) dated as of
August 11, 2005 is by and among SUNGARD FUNDING LLC, a Delaware limited
liability company (“SunGard Funding” or the “Borrower”), the entities identified
on Schedule A to this Agreement as a Committed Lender, together with any of
their respective successors and assigns hereunder (each, a “Committed Lender”),
the several commercial paper Conduit Lenders identified on Schedule A hereto,
together with any of their respective successors and assigns hereunder (each a
“Conduit Lender”, and together with the Committed Lenders, the “Lenders”), the
agent bank set forth opposite the name of each Lender on Schedule A hereto and
its permitted successors and assigns (the “Funding Agent” with respect to such
Lender), Financial Guaranty Insurance Company (“FGIC”), as the Insurer, and
JPMorgan Chase Bank, N.A., as administrative agent hereunder for the Lenders,
and as collateral agent under Security Agreement pursuant to Section 10.01(b)
hereof, the Funding Agents, and the Insurer hereunder, or any successor agent
hereunder (together with its successors and assigns hereunder, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Borrower may desire to obtain loans from time to time.

 

Each Conduit Lender may, in its absolute and sole discretion, make loans to the
Borrower from time to time.

 

The Committed Lenders in each Related Group (if a Conduit Lender in its Related
Group does not make a loan requested by the Borrower) shall make such loan,
subject to the terms and conditions of this Agreement.

 

The Insurer has issued a financial guaranty insurance policy, effective on the
date hereof, that pursuant to the terms thereof insures the timely payment of
interest on the Loans on each Settlement Date and the payment of principal of
the Loans on the Termination Date.

 

JPMorgan Chase Bank has been requested and is willing to act as Administrative
Agent on behalf of the Lenders, the Funding Agents and the Insurer in accordance
with the terms hereof.

 

The proceeds of the Loans shall be used solely (i) to pay the purchase price of
the Receivables, Collections and Seller Related Security and the SunGard



--------------------------------------------------------------------------------

Financing Related Security, and (ii) for the general working capital needs and
corporate purposes of SunGard Parent and its Subsidiaries.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01. Defined Terms. Terms defined herein have the meanings set forth in
Annex A.

 

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Transaction Document, unless otherwise specified herein or in
such other Transaction Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Transaction Document shall refer to such
Transaction Document as a whole and not to any particular provision thereof.

 

(ii) Article, Section, Annex, Schedule and Exhibit references are to the
Transaction Document in which such reference appears.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, except as otherwise provided herein, the word “from” means “from
and including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d) Section headings herein and in the other Transaction Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Transaction Document.

 

(e) Each reference herein to any action by the Borrower shall refer only to
actions taken on behalf of the Borrower by SunGard Financing as its sole member.

 

2



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the audited financial statements of SunGard Parent and its
consolidated Subsidiaries, except as otherwise specifically prescribed herein.

 

SECTION 1.04. Rounding. Any financial ratios required to be maintained by
SunGard Parent and its Subsidiaries pursuant to this Agreement (or required to
be satisfied in order for a specific action to be permitted under this
Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Transaction Documents) and other contractual instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Transaction Document; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

ARTICLE II

 

The Facility Limit and Borrowings

 

SECTION 2.01. The Loans. Subject to the terms and conditions set forth herein,
each Conduit Lender may in its sole and absolute discretion make loans, and each
Committed Lender will (to the extent the Conduit Lender(s) in its Related Group
do not make such loans) make loans to the Borrower pursuant to Section 2.02
(each such loan, a “Loan”) from time to time, on any Settlement Date until the
Amortization Date based upon the Monthly Report delivered with respect to the
immediately preceding Determination Date; provided, however, that (i) after
giving effect to any Borrowing, the

 

3



--------------------------------------------------------------------------------

Outstanding Amount of the Loans of any Related Group shall not exceed such
Related Group’s Related Group Limit, and (ii) after giving effect to any
Borrowing, the Outstanding Amount of all Loans will not exceed the lesser of
(x) the Facility Limit less the Outstanding Amount of the Bridge Loans, and
(y) the Borrowing Base. Within the limits of each Related Group’s Related Group
Limit, and each Committed Lender’s Commitment, and subject further to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.03, and reborrow under this Section 2.01.

 

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) (i) Except
as otherwise provided in this Section 2.02(a)(i), the Borrower may request only
CP Rate Loans. If a Conduit Lender declines to make a Loan, or if a Related
Group does not have a Conduit Lender, any requested Loan will be made as a
Committed Loan. Each Borrowing shall be made upon the Borrower’s notice to the
Administrative Agent, which may be given by telephone, and which shall be
irrevocable except as specified below. In the case of an outstanding Committed
Loan, continuation or conversion of such Loan shall be made upon the Borrower’s
notice to the Administrative Agent, which may be given by telephone, and which
shall be irrevocable except as specified below. Each such notice must be
received by the Administrative Agent:

 

(A) in the case of CP Rate Loans, by 3:00 p.m. two Business Days before proposed
date of Borrowing (or in the case of a Borrowing of CP Rate Loans on the Closing
Date, by 12:00 noon on the Business Day preceding the Closing Date);

 

(B) in the case of Base Rate Loans, by 1:00 p.m. on the same Business Day as the
proposed date of Borrowing;

 

(C) in the case of LIBO Rate Loans, by 1:00 p.m. three Business Days before the
proposed date of Borrowing or continuation or conversion of LIBO Rate Loans or
any conversion of Base Rate Loans to LIBO Rate Loans.

 

(ii) Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Following the receipt of a Loan Notice, the Administrative Agent shall
deliver the Loan Notice to the Funding Agents with a copy to the Insurer.
Following the receipt of a Loan Notice, the Funding Agent of each Related Group
will determine whether each related Conduit Lender will make its portion of the
requested Loan and promptly notify the Administrative Agent if such Conduit
Lender will not make such Loan. If a Conduit Lender declines to make the
proposed Loan, then, subject to the terms and conditions contained in this
Section 2.01, the Committed Lenders in such Conduit Lender’s Related Group shall
make such Loan.

 

(iii) Each Borrowing of, conversion to or continuation of LIBO Rate Loans shall
be in a minimum principal amount of $1,000,000 and a multiple of

 

4



--------------------------------------------------------------------------------

$100,000, or in the remaining amount of the applicable Related Group’s Related
Group Limit.

 

(iv) Each Loan Notice (whether telephonic or written) shall specify (A) whether
the Borrower is requesting a Borrowing of CP Rate Loans, a continuation of LIBO
Rate Loans, or a conversion of Committed Loans to CP Rate Loans, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Settlement Date), and (C) the principal amount of Loans to be
borrowed, converted or continued; provided, however, that the Interest Period
for any LIBO Rate Loan shall end on the next Settlement Date. If the Borrower
requests a Borrowing of CP Rate Loans, and all or a portion of such Borrowing is
made as a Committed Loan, such Committed Loan will be made (1) if there is not
enough time to determine the applicable Adjusted LIBO Rate, as a Base Rate Loan
and converted as soon as practicable to a LIBO Rate Loan with an Interest Period
ending on the next following Determination Date, and (2) otherwise as a LIBO
Rate Loan with an Interest Period ending on the next following Determination
Date. The Borrower may from time to time request that any outstanding Committed
Loan of any Committed Lender be converted into a CP Rate Loan made by the
Conduit Lender in the same Related Group, and such Conduit Lender may in its
sole and absolute discretion make such Loan. Notwithstanding anything to the
contrary in this Agreement, the proceeds of such CP Rate Loan will be applied to
the payment of principal of such Committed Loan.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Funding Agent of the amount of its Pro Rata Share of the applicable
Borrowing, and, if no timely notice of a Borrowing, conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans or continuation
described in Section 2.02(a). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Borrower in Same Day
Funds not later than 12:00 noon, on the Business Day specified in the applicable
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Sections 4.01 and
4.02), the Lenders shall make all funds so received available to the Borrower in
like funds either by (i) crediting the account of the Borrower on their
respective books with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower. If a Related Group
contains more than one Conduit Lender and/or Committed Lender, allocations of
Loans among such Conduit Lenders and/or Committed Lenders may be made by the
applicable Funding Agent in its discretion.

 

(c) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted to a Base Rate Loan only on the last day of an Interest Period for
such LIBO Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. Upon the existence of and during the
continuance of an Early Amortization Event, the Administrative Agent or the
Required Lenders may require that no Loans may be converted to or continued as
LIBO Rate Loans.

 

5



--------------------------------------------------------------------------------

(d) Upon a request of the Borrower, the Administrative Agent will request each
Funding Agent to promptly provide the Borrower with an estimate of the
prevailing CP Rate of the Conduit Lenders in its Related Group. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. The determination of the LIBO Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in JPMorgan Chase Bank’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e) The failure of any Committed Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve it or any other Committed Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing. If
a Committed Lender fails to make its Pro Rata Share of any Loan, all other
non-defaulting Committed Lenders will be obligated to make additional Loans (not
subject to the minimum and multiple requirements of Section 2.02(a)(iii)) on a
pro rata basis based on the Related Group Limits of each such non-defaulting
Committed Lender, but not in excess of such non-defaulting Committed Lender’s
applicable Related Group Limit.

 

SECTION 2.03. Prepayments. (a) [Reserved].

 

(b) Mandatory. If the Outstanding Amount of all Loans on any day exceeds the
lesser of (x) the Facility Limit less the Outstanding Amount of the Bridge
Loans, and (y) the Borrowing Base then in effect, the Borrower shall promptly
prepay or cause to be promptly prepaid Loans in an aggregate amount equal to
such excess (the “Overadvance Amount”) and give notice in the form of Exhibit K
hereto to the Administrative Agent and the Insurer of such prepayment. The
Administrative Agent will promptly notify each Funding Agent of its receipt of
each such notice, and of the amount of such Related Group’s Pro Rata Share of
such prepayment. The Overadvance Amount will be payable as set forth in
Section 2.03(c). Each prepayment of the Loans pursuant to this Section 2.03(b)
shall be paid to the applicable Related Group in accordance with their
respective Pro Rata Shares.

 

(c) Application of Collections. On each Business Day, the Borrower shall
allocate and apply the funds on deposit in the Collection Account in the
following amounts and in the following priority:

 

(i) first, (A) before the Amortization Date, on each Settlement Date (and on
each following Business Day until paid in full), to the payment of accrued and
unpaid Collection Agent Fee for the most recently ended Monthly Period, and
(B) on and after the Amortization Date, on each Business Day, to the payment of
accrued and unpaid Collection Agent Fee;

 

(ii) second, (A) before the Amortization Date, on each Settlement Date (and on
each following Business Day until paid in full), ratably to the payment of all
accrued and unpaid fees under the Administrative Agent Fee Letter, the Used

 

6



--------------------------------------------------------------------------------

Fee, the Unused Fee, the Premium and interest on Loans up to the Capped Interest
Amount that has accrued during the most recently completed Accrual Period (less
any adjustments to any of the foregoing that would result in a reduction of the
applicable amount for a prior Settlement Date), and (B) on and after the
Amortization Date, on each Business Day, ratably to the payment of all accrued
and unpaid fees under the Fee Letter, the Administrative Agent Fee Letter, the
Used Fee, the Unused Fee, the Premium, and interest on Loans up to the Capped
Interest Amount;

 

(iii) third, on any Business Day before the Amortization Date, to the payment of
Overadvance Amounts;

 

(iv) fourth, on each Business Day on and after the Amortization Date, to the
payment of the Outstanding Amount of all Loans;

 

(v) fifth, [reserved];

 

(vi) sixth, before the Amortization Date, on each Settlement Date (and on each
following Business Day until paid in full), ratably to the reimbursement of the
Administrative Agent’s and the Insurer’s accrued and unpaid reasonable costs of
collection and enforcement of this Agreement and the other Transaction Documents
for the most recently ended Accrual Period, and (B) on and after the
Amortization Date, on each Business Day, to the reimbursement of the
Administrative Agent’s and the Insurer’s accrued and unpaid reasonable costs of
collection and enforcement of this Agreement and the other Transaction
Documents;

 

(vii) seventh, (A) before the Amortization Date, on each Settlement Date (and on
each following Business Day until paid in full), ratably to the payment of all
accrued and unpaid Insurer Subrogation Amounts and Excess Default Rate Interest,
and (B) on and after the Amortization Date, on each Business day, ratably to the
payment of all accrued and unpaid Insurer Subrogation Amounts and Excess Default
Rate Interest;

 

(viii) eighth, (A) before the Amortization Date, on each Settlement Date (and on
each following Business Day until paid in full), ratably to the payment of all
accrued and unpaid interest on the Loans in excess of the Capped Amount and that
has accrued during the most recently completed Accrual Period, and (B) on and
after the Amortization Date, on each Business day, ratably to the payment of all
accrued and unpaid interest on the Loans in excess of the Capped Amount;

 

(ix) ninth, on each Business Day, to the ratable payment of all other
Obligations and all other Insurer Obligations; and

 

(x) tenth, on each Business day, to the Borrower for distribution to SunGard
Financing.

 

7



--------------------------------------------------------------------------------

SECTION 2.04. Reduction of the Facility Limit. (a) The Borrower may, upon
written notice to the Administrative Agent, from time to time permanently reduce
the unused amount of the Facility Limit; provided, however, that (i) any such
notice shall be received by the Administrative Agent three Business Days before
the date of reduction, (ii) any partial reduction shall be in a minimum amount
of $1,000,000 and a multiple of $100,000, or in the whole unused amount; and
(iii) after giving effect to such reduction, the Outstanding Amount of Loans and
Bridge Loans will not be greater than the Facility Limit.

 

(b) Upon any reduction of unused amount of the Facility Limit, the face amount
of the Policy shall be reduced by an equal dollar amount and the Related Group
Limit of each Related Group shall be reduced by such Related Group’s Pro Rata
Share of the amount by which the Facility Limit is reduced. All Unused Fees
accrued until the effective date of any reduction of the Facility Limit shall be
payable on the effective date of reduction if such date is a Settlement Date,
and, if not, on the first Settlement Date after the effective date of such
reduction.

 

SECTION 2.05. Interest. (a) Subject to the provisions of Section 2.05(b),
(i) each CP Rate Loan shall bear interest on the Outstanding Amount thereof on
each day at a per annum rate at the CP Rate plus the Applicable Rate, (ii) each
LIBO Rate Loan shall bear interest on the Outstanding Amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Rate, and (iii) each Base Rate Loan shall
bear interest on the Outstanding Amount on each day at a rate per annum equal to
the Base Rate plus the Applicable Rate.

 

(b) The Borrower shall pay interest (i) on the principal amount of Loans on and
after the Early Amortization Date, and (ii) on all other past due amounts
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

 

(c) Interest accrued during each Accrual Period on each Loan and any other
amount shall be due and payable in arrears on the next following Settlement Date
and at such other times as may be specified herein. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law. Interest accrued on each Loan shall be payable to each Lender in accordance
with its Pro Rata Share, except that so long as no Insurer Default shall have
occurred and the Policy shall not have terminated, Excess Default Rate Interest
will be payable to the Insurer.

 

SECTION 2.06. Fees. (a) Used Fee. For each Accrual Period, the Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Pro Rata Share, a used fee (the “Used Fee”) equal to the product of
(i) the average Outstanding Amount of Loans for such Accrual Period, and
(ii) the applicable rate set forth in the Fee Letter.

 

8



--------------------------------------------------------------------------------

(b) Unused Fee. For each Accrual Period, the Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, an unused fee (the “Unused Fee”) equal to the product of (i) the
difference between (x) the Facility Limit, and (y) the Outstanding Amount of
Loans for such Accrual Period, and (ii) the applicable rate set forth in the Fee
Letter.

 

(c) Premium. The Borrower shall pay to the Administrative Agent for the account
of the Insurer the Premium in the amounts specified in the Premium Letter.

 

(d) Other Fees. The Borrower shall pay to the Administrative Agent and the
Insurer such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

SECTION 2.07. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a year of 360 days and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided, however, that any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.09(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

SECTION 2.08. Evidence of Indebtedness. (a) The Borrowings made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Borrowings made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

9



--------------------------------------------------------------------------------

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.08(a), and by each Lender in its account or accounts
pursuant to Sections 2.08(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement and the other Transaction Documents.

 

SECTION 2.09. Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders and the Insurer to which such payment
is owed, in Same Day Funds not later than 11:00 a.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) and the Insurer of
such payment in like funds as received by wire transfer. All payments received
by the Administrative Agent after 11:00 a.m., shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

 

(c) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d) The obligations of the Committed Lenders hereunder to make Committed Loans
are several and not joint. The failure of any Committed Lender to make any
Committed Loan on any date required hereunder shall not relieve it or any other
Committed Lender of its corresponding obligation to do so on such date, and no
Committed Lender shall be responsible for the failure of any other Committed
Lender to so make its Committed Loan.

 

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

10



--------------------------------------------------------------------------------

(f) If the Administrative Agent receives funds for application to the
Obligations of the Borrower under or in respect of the Transaction Documents
under circumstances for which the Transaction Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds ratably between the
Insurer and the Lenders, and as among the Lenders, to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time.

 

SECTION 2.10. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans, pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 11.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.10 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.10 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower to or for the account of any Agent, the Insurer, or any
Lender under any Transaction Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions

 

11



--------------------------------------------------------------------------------

to tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent, the Insurer, and each Lender, taxes imposed on or measured by its
net income or overall gross income (including branch profits), and franchise
(and similar) taxes imposed on it in lieu of net income taxes, by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
Agent, the Insurer, or such Lender, as the case may be, is organized or
maintains a lending office, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes or Other Taxes from
or in respect of any sum payable under any Transaction Document to any Agent,
the Insurer, or any Lender, (i) the sum payable shall be increased as necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 3.01), each of such Agent, the
Insurer, and such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), the Borrower shall furnish to such Agent, the Insurer, or
Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. If the Borrower fails to pay any Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to any Agent, the
Insurer, or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent, the Insurer and such Lender
for any incremental taxes, interest or penalties that may become payable by such
Agent, the Insurer, or such Lender arising out of such failure.

 

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Transaction Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Transaction Document (hereinafter referred to as “Other Taxes”).

 

(c) The Borrower agrees to indemnify each Agent, the Insurer, and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Agent, the Insurer, and such Lender and (ii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that such Agent, the Insurer, or
Lender, as the case may be, provides the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender, the Insurer, or such Agent makes a demand
therefor.

 

12



--------------------------------------------------------------------------------

(d) The Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, the Insurer, any Lender or Agent, as the
case may be, to the extent that such Lender, the Insurer, or such Agent becomes
subject to Taxes subsequent to the Closing Date (or, if later, the date the
Insurer, such Lender or Agent becomes a party to this Agreement) as a result of
a change in the place of organization of such Lender, the Insurer, or Agent or a
change in the lending office of such Lender, except to the extent that any such
change is requested or required in writing by the Borrower (and provided that
nothing in this clause (d) shall be construed as relieving the Borrower from any
obligation to make such payments or indemnification in the event of a change in
lending office or place of organization that precedes a change in Law to the
extent such Taxes result from a change in Law).

 

(e) Notwithstanding anything else herein to the contrary, if a Lender, the
Insurer, or an Agent is subject to withholding tax imposed by any jurisdiction
in which the Borrower is formed or organized at a rate in excess of zero percent
at the time such Lender, the Insurer, or such Agent, as the case may be, first
becomes a party to this Agreement, withholding tax imposed by such jurisdiction
at such rate shall be considered excluded from Taxes unless and until the
Insurer, such Lender or Agent, as the case may be, provides the appropriate
forms certifying that a lesser rate applies, whereupon withholding tax at such
lesser rate only shall be considered excluded from Taxes for periods governed by
such forms; provided, however, that, if at the date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under clause (a) of this Section 3.01
in respect of withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) withholding tax, if any, applicable with respect to the Lender assignee
on such date.

 

(f) If the Insurer, any Lender or Agent determines, in its reasonable
discretion, that it has received a refund in respect of any Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by the
Borrower pursuant to this Section 3.01, it shall promptly remit such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes or Other Taxes
giving rise to such refund plus any interest included in such refund by the
relevant taxing authority attributable thereto) to the Borrower, net of all
out-of-pocket expenses of the Insurer, such Lender or Agent, as the case may be,
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided, however, that the Borrower,
upon the request of the Insurer, such Lender or Agent, as the case may be,
agrees promptly to return such refund to such party in the event such party is
required to repay such refund to the relevant taxing authority. The Insurer,
such Lender or Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided, however, that the Insurer, such Lender or Agent may delete
any information therein that such Lender or Agent deems confidential). Nothing
herein contained shall interfere with the right of the Insurer, a Lender or
Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige the
Insurer, any Lender or Agent to claim any tax

 

13



--------------------------------------------------------------------------------

refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

 

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another lending office for any Loan
affected by such event; provided, however, that (i) such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
(ii) nothing in this Section 3.01(g) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).

 

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBO Rate Loans, or to determine or
charge interest rates based upon the LIBO Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligation of such
Lender to make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent) prepay or, if
applicable, convert all LIBO Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such LIBO Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different lending office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the LIBO Rate for any requested Interest Period with respect to a proposed LIBO
Rate Loan, or that the LIBO Rate for any requested Interest Period with respect
to a proposed LIBO Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, or that Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such LIBO Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBO

 

14



--------------------------------------------------------------------------------

Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans. (a) If any Lender or Support Party determines that, as a result
of the introduction of or any change in or in the interpretation of any Law, in
each case after the date hereof, or such Lender’s or Support Party’s compliance
therewith, there shall be any increase in the cost to such Lender or Support
Party of agreeing to make or making, funding or maintaining LIBO Rate Loans, or
a reduction in the amount received or receivable by such Lender or Support Party
in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income
(including branch profits), and franchise (and similar) taxes imposed in lieu of
net income taxes, by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender or
Support Party is organized or maintains a lending office, (iii) reserve
requirements contemplated by Section 3.04(c), then, from time to time within
fifteen (15) days after demand by such Lender or Support Party setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender or Support Party such additional amounts as will compensate
such Lender or Support Party for such increased cost or reduction.

 

(b) If any Lender or Support Party determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender or
Support Party (or its lending office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or Support Party or any corporation
controlling such Lender or Support Party as a consequence of such Lender’s or
Support Party’s obligations hereunder (taking into consideration its policies
with respect to capital adequacy and such Lender’s or Support Party’s desired
return on capital), then from time to time upon demand of such Lender or Support
Party setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender or
Support Party such additional amounts as will compensate such Lender or Support
Party for such reduction within fifteen (15) days after receipt of such demand.

 

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
loan commitments or the funding of the LIBO Rate

 

15



--------------------------------------------------------------------------------

Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such loan commitment or Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided, however, that the Borrower
shall have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, however, that (i) the Borrower shall not be
required to compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any
such increased cost or reduction incurred more than one hundred and eighty
(180) days prior to the date that such Lender demands, or notifies the Borrower
of its intention to demand, compensation therefor; and (ii) if the circumstance
giving rise to such increased cost or reduction is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another lending office for any Loan affected by such event;
provided, however, that (i) such efforts are made on terms that, in the
reasonable judgment of such Lender, cause such Lender and its lending office(s)
to suffer no material economic, legal or regulatory disadvantage, and
(ii) nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (in each case, whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

16



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBO Rate
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan was in fact so
funded.

 

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article III shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided, however, that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another LIBO Rate
Loans, or to convert Base Rate Loans into LIBO Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided, however, that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any LIBO Rate Loan, or to convert Base Rate Loans into LIBO Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s LIBO
Rate Loans shall be automatically converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for such LIBO Rate Loans (or, in
the case of an immediate conversion required by Section 3.02, on such earlier
date as required by Law) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 3.01, 3.02, 3.03 or
3.04 hereof that gave rise to such conversion no longer exist:

 

(i) to the extent that such Lender’s LIBO Rate Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBO Rate Loans shall be applied instead to its Base Rate Loans; and

 

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBO Rate Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into LIBO Rate Loans shall remain as Base Rate Loans.

 

17



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s LIBO Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBO Rate Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBO Rate Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBO Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Share.

 

SECTION 3.07. Payable from Collections. Amounts payable by the Borrower under
Sections 3.01, 3.04 and 3.05 are payable only to the extent that funds are
available under Section 2.03(c)(vii).

 

ARTICLE IV

 

Conditions Precedent to Borrowings

 

SECTION 4.01. Conditions to the Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to satisfaction on or prior to the
Closing Date of the conditions precedent set forth on Schedule B hereto, and the
following conditions precedent:

 

(a) The Administrative Agent’s and the Insurer’s receipt of the following, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent, the Insurer, and its respective legal counsel:

 

(i) executed counterparts of the Transaction Documents listed on Schedule B
hereto;

 

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at one Business Day in advance of the Closing Date;

 

(iii) the Security Agreement set forth on Schedule B, duly executed by the
Borrower, together with:

 

(A) copies of all searches with respect to the Collateral, and all proper
financing statements, duly prepared for filing under the Uniform Commercial Code
in all jurisdictions that the Administrative Agent and the Insurer may deem
reasonably necessary in order to meet the Collateral and Guarantee Requirement,
and

 

(B) evidence that all other actions, recordings and filings that the
Administrative Agent and the Insurer may deem reasonably necessary to satisfy
the Collateral and Guarantee Requirement shall have been taken,

 

18



--------------------------------------------------------------------------------

completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent and the Insurer;

 

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower, the Finance
Subsidiaries, the Performance Guarantor and the Sellers as the Administrative
Agent and the Insurer may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Transaction
Documents to which such the Borrower is a party or is to be a party on the
Closing Date;

 

(v) one or more opinions from (i) Simpson Thacher & Bartlett LLP, New York
counsel to the Borrower and its Affiliates substantially in the form of Exhibit
I, (ii) an opinion of the internal counsel to the Borrower, substantially in the
form of Exhibit I-2, and (iii) opinions of the local counsels to the Borrower
and its Affiliates, substantially in the form of the drafts thereof delivered to
the Administrative Agent prior to the Closing Date; in each case reasonably
satisfactory to the Funding Agents, the Insurer, and their respective counsel;

 

(vi) a Loan Notice relating to the initial Loan.

 

(b) [Reserved];

 

(c) The representations and warranties of the Borrower contained in Article V of
this Agreement or any other Transaction Document shall be true and correct in
all material respects on and as of the Closing Date; provided, however, that,
(i) to the extent that such representations and warranties specifically refer to
an earlier date, they shall be true and correct in all material respects as of
such earlier date; and (ii) any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates;

 

(d) The Funding Agents and the Insurer shall have received confirmation that the
Borrower, SunGard Financing and the Sellers have established the Lockboxes,
Lockbox Accounts and the Collection Account referred to in Schedule C, and the
Funding Agents and the Insurer shall otherwise be reasonably satisfied with the
arrangements for the collection of Receivables to be purchased by SunGard
Financing and the Borrower;

 

(e) [reserved];

 

(f) The Insurer shall have received evidence to its satisfaction that at least
the Minimum Shadow Ratings have been attained on the Closing Date;

 

19



--------------------------------------------------------------------------------

(g) The Policy shall have been delivered by the Insurer to the Administrative
Agent on behalf of the insured parties thereunder and shall be in full force and
effect.

 

(h) The Insurer shall have the Required Ratings on the Closing Date;

 

(i) No Early Amortization Event or Potential Early Amortization Event has
occurred and is continuing; and

 

(j) All conditions precedent to the initial Credit Extension (as defined in the
Senior Credit Agreement) under the Senior Credit Agreement have been satisfied
without waiver and, in the event of waiver, subject to the Controlling Party’s
approval.

 

SECTION 4.02. Conditions to All Loans. The obligation of each Lender to honor
any Loan Notice is subject to the following conditions precedent:

 

(a) The representations and warranties of each Borrower Party contained in
Article V or any other Transaction Document shall be true and correct in all
material respects on and as of the date of such Loan (except in the case of the
conversion to or the continuation of LIBO Rate Loans); provided, however, that,
(i) to the extent that such representations and warranties specifically refer to
an earlier date, they shall be true and correct in all material respects as of
such earlier date; and (ii) any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.

 

(b) No Early Amortization Event or Potential Early Amortization Event has
occurred and is continuing or would result from such proposed Loan or from the
application of the proceeds therefrom.

 

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

 

(d) All periodic reports required to be delivered pursuant to Section 6.01 shall
have been delivered to the Administrative Agent, the Insurer and the Funding
Agents, in form and substance satisfactory to the Administrative Agent and the
Insurer.

 

Each Loan Notice (other than one requesting only a conversion of Committed Loans
from one Type to another) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Loan.

 

20



--------------------------------------------------------------------------------

 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Funding Agents, Lenders, Insurer and
Administrative Agent that:

 

Section 5.01 Existence, Qualification and Power; Compliance with Laws. The
Borrower (a) is a Person duly formed, validly existing and in good standing
under the Laws of the jurisdiction of its organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Transaction
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each other Transaction
Document to which the Borrower is a party, and the consummation of the
Transactions, are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, and do
not and will not (a) contravene the terms of any of the Borrower’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (i) any Contractual Obligation to which the
Borrower is a party or affecting the Borrower or the properties of the Borrower
or any of its Subsidiaries or (ii) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject; or (c) violate any material Law; except with respect
to any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Transaction Document, or
for the consummation of the Transactions, (b) the grant by the Borrower of the
Liens granted by it pursuant to the Security Agreement, (c) the perfection or
maintenance of the Liens created under the Security Agreement (including the
priority thereof) or (d) the exercise by the Administrative Agent, the Insurer,
or any Lender of its rights under the Transaction Documents or the remedies in
respect of the Collateral pursuant to the Security Agreement, except for
(i) filings necessary to perfect the Liens on the Collateral granted by the
Borrower in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

Section 5.04 Binding Effect. This Agreement and each other Transaction Document
has been duly executed and delivered by the Borrower that is party thereto. This
Agreement and each other Transaction Document constitutes, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower that is
party thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

Section 5.05 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, probable of assertion, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) either individually or in the aggregate, could
reasonably be expected to have a material and adverse effect on the Insurer or
any Lender, (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) question the validity of the
Transactions.

 

Section 5.06 No Default. The Borrower is not in default under or with respect
to, or a party to, any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.07 Ownership of Property; Liens. The Borrower has good record and
marketable title in fee simple to, or valid leasehold interests in, or easements
or other limited property interests in, all personal and real property necessary
in the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.08 Taxes. Except as set forth in Schedule 5.10 to the Senior Credit
Agreement and except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the Borrower has
filed all Federal and state and other tax returns and reports required to be
filed, and has paid all Federal and state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those (a) which are not
overdue by more than thirty (30) days or (b) which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.

 

Section 5.09 Employees. On the Closing Date, the Borrower does not have any
employees.

 

Section 5.10 Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Subsidiaries, and all of the outstanding equity interests of the
Borrower have been validly issued, are fully paid and nonassessable and are
owned by SunGard Financing free and clear of all Liens except those created
under the Security Agreement.

 

22



--------------------------------------------------------------------------------

Section 5.11 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. (a) The Borrower is not engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) unless exempt from the Investment Company Act of 1940, is or is required
to be registered as an “investment company” under the Investment Company Act of
1940, or is controlled by an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 5.12 Solvency. On the Closing Date after giving effect to the
Transactions, the Borrower, on a consolidated basis, is Solvent.

 

Section 5.13 Certificates. On the Closing Date, none of the equity interests of
the Borrower have been certificated.

 

Section 5.14 Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to create in favor of the
Administrative Agent for the benefit of the Lenders and the Insurer (and the
Administrative Agent for the benefit of the Lenders and the Insurer shall
acquire from the Borrower) a valid and perfected first priority security
interest in each Receivable, now owned or hereafter acquired by the Borrower or
in which the Borrower has a security interest and in the Related Security and
Collections with respect thereto, and the SunGard Financing Related Security,
free and clear of any Lien, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the Uniform Commercial Code (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (on
behalf of the Lenders and the Insurer) security interest in all such
Receivables, the Related Security and the Collections with respect thereto, and
in the SunGard Financing Related Security.

 

Section 5.15 Early Amortization Event; Potential Early Amortization Event. No
Early Amortization Event or Potential Early Amortization Event has occurred and
is continuing.

 

Section 5.16 Good Title. (a) Immediately before the Borrower purchased the
Receivables from SunGard Financing under the Second Step Agreement, SunGard
Financing was the legal and beneficial owner of each such Receivable and the
Related Security and Collections related thereto, free and clear of any Lien,
except as created by the Transaction Documents. (b) Immediately after the
Borrower purchases the

 

23



--------------------------------------------------------------------------------

Receivables from SunGard Financing under the Second Step Agreement, the Borrower
will either (i) be the legal and beneficial owner of each such Receivables, and
the Related Security and Collections with respect thereto, free and clear of any
Lien, except as created by the Transaction Documents, or (ii) have a valid and
perfected security interest in the Receivables, Collections and Related Security
free and clear of any Lien, claims or encumbrances of any Person, other than the
Liens created by the Security Agreement.

 

Section 5.17 Uniform Commercial Code Article 9 Representation. (i) Creation. The
Security Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code) in the Receivables, the Collections
and the Related Security in favor of the Administrative Agent for the benefit of
the Lenders and the Insurer, which security interest is prior to all other
Liens, and is enforceable as such as against creditors of and purchasers from
the Borrower.

 

(ii) Accounts. The Receivables, Collections and Related Security constitute
either “accounts”, “payment intangibles” or “deposit accounts” within the
meaning of the Uniform Commercial Code.

 

(iii) Title. The Administrative Agent, for the benefit of the Lenders and the
Insurer, has a valid security interest in the Receivables, Collections and
Related Security free and clear of any Lien, claims or encumbrances of any
Person, other than the Liens created by the Security Agreement.

 

(iv) Perfection. The Borrower has caused or will have caused, within ten days of
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Receivables, Collections and
Related Security granted to SunGard Funding hereunder to the extent that they
constitute “accounts”, “general intangibles” or “deposit accounts”. SunGard
Financing has delivered to the Administrative Agent a fully executed agreement
pursuant to which the banks maintaining the Lockboxes and Lockbox Accounts have
agreed to comply with all instructions originated by the Administrative Agent
directing disposition of the funds in the Lockboxes and Lockbox Accounts without
further consent by SunGard Financing. The Borrower has delivered to the
Administrative Agent a fully executed agreement pursuant to which the bank
maintaining the Collection Account has agreed to comply with all instructions
originated by the Administrative Agent directing disposition of the funds in the
Collection Accounts without further consent by the Borrower. The Lockboxes, the
Lockbox Accounts and the Collection Account are not in the name of any Person
other than SunGard Financing. Neither the Borrower or SunGard financing has
consented to any such bank maintaining the Lockboxes, the Lockbox Accounts or
the Collection Account to comply with instructions of any Person other than the
Administrative Agent.

 

(v) Priority. Other than the security interest granted to the Administrative
Agent under the Security Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables, Collections or Related Security. The Borrower has not authorized
the filing

 

24



--------------------------------------------------------------------------------

of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Receivables, the Collections or
the Related Security other than any financing statement relating to the security
interest granted to the Administrative Agent under the Security Agreement or
that has been terminated. The Borrower is not aware of any judgment or tax lien
filings against the Borrower.

 

(vi) This Section 5.17 is not waivable.

 

Section 5.18. Equivalent Value; Good Faith Transfers. The amount of
consideration being received by the Borrower for the granting of the Security
Interest under (and as defined in) the Security Agreement in the Collateral to
SunGard Funding constitutes reasonably equivalent value and fair consideration
for the Collateral. The granting of such Security Interest by the Borrower to
the Administrative Agent for the benefit of the Lenders and the Insurer pursuant
to this Agreement and the Security Agreement, and all other transactions between
the Borrower and the other parties to this Agreement, have been and will be made
in good faith and without intent to hinder, delay or defraud creditors of the
Borrower.

 

ARTICLE VI

 

Affirmative Covenants of the Borrower

 

So long as any Lender shall have any obligations hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or so long as the Insurer shall have any obligations under the
Policy, the Borrower shall comply with the following covenants.

 

SECTION 6.01. Financial Statements. The Borrower will deliver, or cause the
Collection Agent to deliver, to the Administrative Agent for prompt further
distribution to each Lender, the Insurer, S&P and Moody’s:

 

(a) with respect to each Monthly Period, not later than the Determination Date
next following the end of such Monthly Period, a Monthly Report for such Monthly
Period signed by a Responsible Officer of the Borrower;

 

(b) promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under or in connection
with any Transaction Document from any Person other than the Administrative
Agent, the Lenders, or the Insurer, copies of the same; and

 

(c) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the SunGard Financial Policy, a copy of the SunGard
Financial Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or

 

25



--------------------------------------------------------------------------------

decrease the credit quality of any newly created Receivables, requesting the
Controlling Party’s consent thereto.

 

SECTION 6.02. Certificates; Other Information. The Borrower will deliver, or
cause the Collection Agent to deliver, to the Administrative Agent for prompt
further distribution to each Lender and the Insurer:

 

(a) with respect to each Monthly Period, not later than the Determination Date
next following the end of such Monthly Period, a duly completed Compliance
Certificate for such Monthly Period signed by a Responsible Officer of the
Borrower; and

 

(b) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Borrower, or compliance with the terms of
the Transaction Documents, as the Insurer, the Administrative Agent or any
Lender through the Administrative Agent may from time to time reasonably
request.

 

SECTION 6.03. Notices. The Borrower, promptly after obtaining knowledge thereof,
will notify, or cause the Collection Agent to notify, the Administrative Agent
and the Insurer:

 

(a) of the occurrence of any Early Amortization Event;

 

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of the Borrower, (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower and any Governmental Authority,
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any the Borrower; and

 

(c) of any cessation of the sale of Receivables under the First Step Agreement
or Second Step Agreement.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04. Payment of Obligations. The Borrower will pay, discharge or
otherwise satisfy as the same shall become due and payable, all its obligations
and liabilities in respect of taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, except, in each case, to the extent the failure to pay or discharge
the same could not reasonably be expected to have a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

SECTION 6.05. Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in its corporate
name, (ii) in its jurisdiction of organization or (iii) in the Borrower’s
organizational identification number. Before any such change becomes effective,
the Borrower will cause all filings under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

 

SECTION 6.06. Compliance with Laws. The Borrower will comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except if the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.07. Books and Records. The Borrower will (a) maintain proper books of
record and account, on which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower; (b) the Borrower will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Borrower will
give the Administrative Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence;
and (c) the Borrower will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to the Administrative Agent, describing the interests
of the Lenders and the Insurer hereunder and (B) upon the request of the
Administrative Agent deliver to the Administrative Agent all Contracts relating
to the Receivables.

 

SECTION 6.08. Inspection/Audit Rights. The Borrower will permit representatives
and independent contractors of the Administrative Agent, each Lender and the
Insurer to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, to the extent required by and in the manner
specified in the Collection Agency Agreement.

 

SECTION 6.09. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, the Borrower will take all action necessary or reasonably
requested by the Administrative Agent or the Insurer to ensure that the
Collateral and Guarantee Requirement continues to be satisfied.

 

SECTION 6.10. Compliance with SunGard Financial Policy. The Borrower shall
comply in all respects with the SunGard Financial Policy.

 

27



--------------------------------------------------------------------------------

SECTION 6.11. Performance and Enforcement of Receivables Purchase Agreements.
The Borrower will perform each of its obligations and undertakings under and
pursuant to the Second Step Agreement, will purchase Assets and the SunGard
Financial Related Security thereunder in strict compliance with the terms
thereof and will vigorously enforce the rights and remedies accorded to it under
the Second Step Agreements. The Borrower will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the
Administrative Agent, the Lenders and the Insurer as assignees of the Borrower)
under each of the Receivables Purchase Agreements as the Administrative Agent or
the Insurer may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in any Receivables Purchase
Agreements.

 

SECTION 6.12. Insurance. The Borrower at its own expense will maintain, with
financially sound and reputable insurance companies, (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Transaction Documents. The
Borrower will furnish to the Lenders and the Insurer, upon request of the
Administrative Agent or the Insurer, information in reasonable detail as to the
insurance so maintained. The foregoing requirements shall not be construed to
negate, reduce or modify, and are in addition to, the Borrower’s obligations
hereunder.

 

SECTION 6.13. Payment to SunGard Financing. With respect to any Receivable
purchased by the Borrower from SunGard Financing, such sale shall be effected
under, and in strict compliance with the terms of the Second Step Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to SunGard Financing in respect of the Second Step Purchase
Price for such Receivable.

 

SECTION 6.14. Further Assurances and Post-Closing Conditions. Promptly upon
reasonable request by the Administrative Agent or the Insurer, the Borrower will
(a) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of the Security Agreement or
other document or instrument relating to any Collateral, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Insurer may reasonably request
from time to time in order to carry out more effectively the purposes of the
Security Agreement.

 

SECTION 6.15. Net Worth. The Borrower will maintain a Net Worth on a
consolidated basis with SunGard Financing of at least 3% of its consolidated
assets as of the last day of any Monthly Period.

 

SECTION 6.16. Lenders’ Reliance. The Borrower acknowledges that the Lenders and
the Insurer are entering into the transactions contemplated by this

 

28



--------------------------------------------------------------------------------

Agreement in reliance upon the Borrower’s identity as a legal entity separate
from SunGard Parent and the Sellers. Therefore, from and after the date of
execution and delivery of this Agreement, Borrower shall take all reasonable
steps, including, without limitation, all steps that the Administrative Agent,
the Insurer or any Lender may from time to time reasonably request, to maintain
its identity as a separate legal entity and to make it manifest to third parties
that it is an entity with assets and liabilities distinct from those of SunGard
Parent and the Sellers. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Borrower will preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization and take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business.

 

SECTION 6.17. Borrower’s Payment of Fees and Expenses. The Borrower shall pay to
the Administrative Agent on the Closing Date all fees and expenses required to
be paid hereunder and under the other Transaction Documents, including the Fee
Letter, the Insurance and Indemnity Agreement, the Premium Letter and the
Administrative Agent Fee Letter.

 

SECTION 6.18. Evidence of Indebtedness. If in the exercise of any of its rights,
powers or remedies under the Transaction Documents the Insurer is required to
present a Note evidencing the obligations of the Borrower, then (a) the Borrower
shall execute and deliver a Note representing such obligations (to the extent
not already executed and delivered to the Lenders in accordance with
Section 2.08 hereof) and (b) the Lenders shall deliver, or authorize the
delivery of, their respective Notes to the Insurer.

 

ARTICLE VII

 

Negative Covenants of the Borrower

 

So long as any Lender shall have any obligations hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or so long as the Insurer shall have any obligations under the
Policy, the Borrower shall comply with the following covenants.

 

SECTION 7.01. Sales, Liens. The Borrower will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Liens upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to any Contract it may have
under which any Receivable arises, or any Lockbox, Lockbox Account or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the
Administrative Agent, the Lenders and the Insurer provided for herein), and the
Borrower will defend the right, title and interest of the Administrative Agent,
the Insurer and the Lenders in, to and under any of the foregoing property,
against all claims of third parties claiming through or under the Finance
Subsidiaries.

 

29



--------------------------------------------------------------------------------

SECTION 7.02. Investments. The Borrower will not make or hold any Investments,
except as contemplated under the Transaction Documents.

 

SECTION 7.03. Indebtedness. The Borrower will not create, incur, assume or
suffer to exist any Indebtedness except as contemplated under the Transaction
Documents.

 

SECTION 7.04. Fundamental Changes. The Borrower will not do anything that would
impair its corporate separateness and will not merge or consolidate with or into
any other Person (except for mergers that would not cause an Early Amortization
Event), and will not have any Subsidiaries.

 

SECTION 7.05. Restricted Payments. The Borrower will not make any Restricted
Payment at any time (i) when the Outstanding Amount of Loans exceeds the
Borrowing Base, or (ii) which would cause the Outstanding Amount of Loans to be
greater than the Borrowing Base.

 

SECTION 7.06. Change in Nature of Business. The Borrower will not make any
change in the character of its business which would impair the collectibility of
the Receivables or otherwise adversely affect the interests or remedies of the
Lenders or Insurer.

 

SECTION 7.07. Transactions with Affiliates. Except as contemplated by the
Transaction Documents, the Borrower will not enter into any transaction of any
kind with any Affiliate.

 

SECTION 7.08. Use of Proceeds. The Borrower will not use the proceeds of any
Borrowing, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.

 

SECTION 7.09. Accounting Changes. The Borrower will not make any change in
fiscal year; provided, however, that the Borrower upon written notice to the
Administrative Agent and the Insurer, may change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent and the Insurer,
in which case, the Administrative Agent and the Insurer will, and are hereby
authorized by the Lenders and the Borrower to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

 

SECTION 7.10. Name Change, Offices and Records. The Borrower will not take any
action that would cause any financing statement to become “seriously misleading”
under Section 9-507 of the Uniform Commercial Code or change its location as
specified in Section 9-307 of the Uniform Commercial Code unless it shall have:
(i) given the Administrative Agent at least thirty (30) days’ prior written
notice thereof and (ii) delivered to the Administrative Agent all financing
statements, instruments and other documents requested by the Administrative
Agent in connection with such change or relocation.

 

30



--------------------------------------------------------------------------------

SECTION 7.11. Change in Payment Instructions to Obligors. The Borrower will not
add or terminate any bank as a Lockbox Bank or Collection Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lockbox, Lockbox Account or Collection Account, unless the Administrative Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Lockbox Bank or Collection Bank or a
Lockbox, Lockbox Account or Collection Account, an executed Control Agreement
with respect to the new Lockbox, Lockbox Account or Collection Account;
provided, however, that the Collection Agent may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Lockbox, Lockbox Account or Collection
Account.

 

SECTION 7.12. Modifications to Contracts and SunGard Financial Policy. The
Borrower will not make (i) any change to the SunGard Financial Policy or the
character of its business which would impair the collectibility of the
Receivables or otherwise adversely affect the interests or remedies of the
Lenders or Insurer, and (ii) any material change to the SunGard Financial Policy
without the prior written consent of the Administrative Agent and the Insurer.
The Borrower will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
SunGard Financial Policy.

 

SECTION 7.13. No Designation of “Amortization Date”. The Borrower will not
declare an “Early Amortization Event” (as defined in and under each of the
Receivables Purchase Agreements), or send any written notice to any Seller in
respect thereof, without the prior written consent of the Controlling Party,
except with respect to the occurrence of an Insolvency Event.

 

SECTION 7.14. Amendments to Documents. The Borrower shall not amend its
Organization Documents or any Transaction Document to which it is party, or
consent to SunGard Financing amending or waiving any provision of any
Transaction Document to which it is a party, without the prior written consent
of the Administrative Agent and the Controlling Party.

 

SECTION 7.15. Employees. The Borrower will not have any employees.

 

ARTICLE VIII

 

Covenants of the Administrative Agent

 

So long as any Lender shall have any obligations hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or so long as the Insurer shall have any obligations under the
Policy, the Administrative Agent shall comply with the following covenants.

 

31



--------------------------------------------------------------------------------

SECTION 8.01. Certain Duties of the Administrative Agent. The Administrative
Agent shall review each Monthly Report and each Compliance Certificate delivered
to the Administrative Agent by or on behalf of the Borrower. The Administrative
Agent shall notify the Insurer, the Lenders, the Funding Agents, S&P and Moody’s
of any Early Amortization Event which its review has disclosed. Under no
circumstance shall the failure of the Administrative Agent to deliver notice
under this Section 8.01 result in the loss or waiver by the Administrative Agent
of any remedies, including the remedies set forth in Sections 9.02 and 9.03, or
any rights to indemnification.

 

ARTICLE IX

 

Early Amortization Events, Events Of Default and Remedies

 

SECTION 9.01. Early Amortization Events. Any of the following shall constitute
an Early Amortization Event; provided, however, that the Insurer, so long as it
is the Controlling Party, shall have delivered to the Administrative Agent its
prior written consent thereto:

 

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of or interest on any Loan from Collections,
(ii) any Overadvance Amount for a period of one Business Day, or (iii) within
five (5) Business Days after the same becomes due, any other amount payable
hereunder or with respect to any other Transaction Document; or

 

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.03(a) or 6.16; or

 

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 9.01(a) or (b) above) contained in any
Transaction Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower Party
herein, in any other Transaction Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

(e) Cross-Acceleration. SunGard Parent, either Finance Subsidiary, or any Seller
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the effect of
which default or other event is to cause, and the holder or

 

32



--------------------------------------------------------------------------------

holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) causes, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided, however, that this clause (e)(B) shall not apply to secured
Indebtedness of SunGard Parent or any Seller that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; or

 

(f) Insolvency Event. An Insolvency Event with respect to any Seller, SunGard
Financing, the Performance Guarantor or the Borrower shall occur; or

 

(g) Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

 

(h) [reserved].

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

 

(j) Invalidity of Transaction Documents. Any material provision of any
Transaction Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or as a result
of acts or omissions by the Administrative Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower contests in writing the validity or enforceability of
any provision of any Transaction Document; or the Borrower denies in writing
that it has any or further liability or obligation under any Transaction
Document (other than as a result of repayment in full of the Obligations and
termination of this Agreement), or purports in writing to revoke or rescind any
Transaction Document; or

 

(k) Change of Control. There occurs any Change of Control; or

 

(l) Security Agreement. (i) The Security Agreement after delivery thereof
pursuant to Section 4.01 or 6.09 shall for any reason cease to create a valid
and perfected first priority lien (or other security purported to be created on
the applicable Collateral) on and security interest in the Collateral covered
thereby, subject to Liens permitted under

 

33



--------------------------------------------------------------------------------

Section 7.01, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities or instruments
pledged under the Security Agreement or to file Uniform Commercial Code
continuation statements; or

 

(m) Dilution Trigger Ratio. As at the end of any Monthly Period, the average
Dilution Trigger Ratio for the three (3) preceding Monthly Periods ending with
such Monthly Period as reported in the applicable Monthly Reports exceeds 10%;
or

 

(n) Default Trigger Ratio. As at the end of any Monthly Period, the average
Default Trigger Ratio for the three (3) preceding Monthly Periods ending with
such Monthly Period as reported in the applicable Monthly Reports exceeds 7.5%;
or

 

(o) Delinquency Trigger Ratio. As at the end of any Monthly Period, the average
Delinquency Trigger Ratio for the three (3) preceding Monthly Periods ending
with such Monthly Period as reported in the applicable Monthly Reports exceeds
50%; or

 

(p) Turnover Ratio. As at the end of any Monthly Period, the average Turnover
Ratio for the three (3) preceding Monthly Periods ending with such Monthly
Period as reported in the applicable Monthly Reports exceeds 120 days; or

 

(q) Other Amortization Events. An “Early Amortization Event” under and as
defined in either of the Receivables Purchase Agreements shall occur, or either
such agreement shall terminate for any reason, or the Borrower shall for any
reason cease to have capacity to purchase Receivables under the applicable
Receivables Purchase Agreement, or fulfill its obligations hereunder; or

 

(r) Performance Guarantor. The Performance Guarantor shall fail to perform or
observe any term, covenant or agreement required to be performed by it under the
Performance Undertaking, or the Performance Undertaking shall cease to be
effective or to be the legally valid, binding and enforceable obligation of the
Performance Guarantor, or the Performance Guarantor shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability; or

 

(s) Collection Agent Default. A Collection Agent Default shall occur; or

 

(t) The Policy. The Policy shall terminate or lapse before the date on which the
Obligations have been indefeasibly paid in full in the absence of a replacement
policy in effect at the time of termination or lapse acceptable to the Required
Lenders; or

 

(u) Material Adverse Change. A material adverse change in the determination of
the Controlling Party shall have occurred with respect to (i) the validity,
enforceability or collectibility of the Receivables taken as a whole or (ii) the
ability of any Seller, the Collection Agent, the Borrower or SunGard Financing
to perform its obligations under the Transaction Documents; or

 

(v) Interest Coverage Ratio. The Interest Coverage Ratio (as defined in the
Senior Credit Agreement as in effect on the date hereof) for any Test Period (as

 

34



--------------------------------------------------------------------------------

defined in the Senior Credit Agreement as in effect on the date hereof)
(beginning with the Test Period ending on December 31, 2005) is less than the
ratio set forth below in the column and row corresponding to the last day of
such Test Period:

 

Fiscal Year

--------------------------------------------------------------------------------

   March 31


--------------------------------------------------------------------------------

   June 30


--------------------------------------------------------------------------------

   September 30


--------------------------------------------------------------------------------

   December 31


--------------------------------------------------------------------------------

2005

   —      —      —      1.05:1

2006

   1.05:1    1.05:1    1.05:1    1.05:1

2007

   1.05:1    1.05:1    1.05:1    1.10:1

2008

   1.10:1    1.10:1    1.10:1    1.10:1

2009

   1.10:1    1.10:1    1.10:1    1.15:1

2010

   1.15:1    1.15:1    1.15:1    1.20:1

2011

   1.20:1    1.20:1    1.20:1    1.25:1

 

and thereafter 1.25:1.

 

SECTION 9.02. Remedies Upon an Early Amortization Event. If any Early
Amortization Event occurs and is continuing, the Administrative Agent may with
the consent of the Controlling Party and, at the request of the Controlling
Party, shall exercise on behalf of itself, the Lenders and the Insurer all
rights and remedies available to it, the Lenders or the Insurer under the
Transaction Documents or applicable Law; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code, or the occurrence of an Early
Amortization Event described in Section 6.1(e) or (f) of the First Step
Agreement, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Administrative Agent, the Insurer or any
Lender. The Administrative Agent will promptly notify S&P and Moody’s of any
Early Amortization Event.

 

SECTION 9.03. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the
Controlling Party, shall take any or all of the following actions:

 

(a) declare the obligations of each Lender and the commitment of each Committed
Lender to make Loans to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Transaction Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Transaction Documents or applicable
Law;

 

35



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code, the obligation of
each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, without further act of the
Administrative Agent or any Lender.

 

ARTICLE X

 

Administrative Agent and Other Agents

 

SECTION 10.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Transaction Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other
Transaction Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Transaction Document, the Administrative Agent shall have
no duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Transaction Document or otherwise exist against
the Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Transaction
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b) The Administrative Agent shall also act as the “collateral agent” under the
Transaction Documents, and each of the Lenders (in its capacities as a Lender)
and the Insurer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the Collateral Agent of (and to hold any security interest
created by the Security Agreement for and in behalf of or on trust for) such
Lender and the Insurer under the Security Agreement for purposes of acquiring,
holding and enforcing, at the direct of the Controlling Party, any and all Liens
on Collateral granted by the Borrower to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Agreement, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X (including, Section 10.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Transaction
Documents) as if set forth in full herein with respect thereto.

 

36



--------------------------------------------------------------------------------

SECTION 10.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Agreement or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

 

SECTION 10.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any officer
thereof, contained herein or in any other Transaction Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Transaction Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Transaction Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Security Agreement, or for
any failure of the Borrower or any other party to any Transaction Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Borrower or any Affiliate thereof.

 

SECTION 10.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any the
Borrower), independent accountants and other experts selected by such Agent.
Each Agent shall be fully justified in failing or refusing to take any action
under any Transaction Document unless it shall first receive such advice or
concurrence of the Controlling Party as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in

 

37



--------------------------------------------------------------------------------

accordance with a request or consent of the Controlling Party and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 and 4.02(a) and (b), each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

SECTION 10.05. Notice of Early Amortization Event. Except as provided in
Section 8.01, the Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Early Amortization Event, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders and the Insurer, unless
the Administrative Agent shall have received written notice from a Lender, the
Insurer or the Borrower referring to this Agreement, describing such Early
Amortization Event and stating that such notice is a “Notice of Early
Amortization Event.” The Administrative Agent will notify the Lenders and the
Insurer of its receipt of any such notice and promptly deliver a copy of such
notice to the Insurer and the Lenders. The Administrative Agent shall take such
action with respect to any Early Amortization Event as may be directed by the
Controlling Party in accordance with Article IX; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Early Amortization Event
as it shall deem advisable or in the best interest of the Lenders and the
Insurer.

 

SECTION 10.06. Credit Decision; Disclosure of Information by Agents. Each Lender
and the Insurer acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any such Agent-Related Person to any Lender or
the Insurer as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender and the Insurer
represents to each Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and the Insurer also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Transaction Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,

 

38



--------------------------------------------------------------------------------

financial and other condition and creditworthiness of the Borrower. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Insurer by any Agent herein, such Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

SECTION 10.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
the Borrower and without limiting the obligation of the Borrower to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction; provided, however, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 10.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Transaction Document, or any document contemplated by
or referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 10.07 shall survive the Termination Date, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

SECTION 10.08. Agents in their Individual Capacities. JPMorgan Chase Bank and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Borrower and their respective Affiliates as though JPMorgan Chase Bank were
not the Administrative Agent hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, JPMorgan
Chase Bank or its Affiliates may receive information regarding the Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, JPMorgan Chase Bank shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” include JPMorgan Chase Bank in its individual capacity.

 

39



--------------------------------------------------------------------------------

SECTION 10.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders, the Insurer
and the Borrower. If the Administrative Agent resigns under this Agreement, the
Required Lenders, with the prior written consent of the Insurer, shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be consented to by the Borrower at all times other than during the
existence of an Early Amortization Event under Section 9.01(f) or (g) (which
consent of the Borrower shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
means such successor Administrative Agent and/or supplemental Administrative
Agent, as the case may be, and the retiring Administrative Agent’s appointment,
powers and duties as the Administrative Agent shall be terminated. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article X and Sections 10.04 and 10.05 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent under this Agreement. If the Lenders or the
Administrative Agent shall not have appointed a successor agent as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the Insurer shall appoint
a successor agent within an additional thirty day period, and upon the earlier
of such appointment or such additional thirty day period, the retiring
Administrative Agent’s resignation shall become effective. If no successor agent
has accepted appointment as aforesaid, the retiring Administrative Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as either the Required Lenders or the Insurer appoint a successor agent
as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders or the Insurer may request, in order to (a) continue the perfection of
the Liens granted or purported to be granted by the Security Agreement or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article X shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

 

SECTION 10.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any the Borrower, the Administrative Agent (irrespective
of whether the

 

40



--------------------------------------------------------------------------------

principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 10.11. Collateral and Guarantee Matters. The Lenders irrevocably agree
that any Lien on any property granted to or held by the Administrative Agent
under any Transaction Document shall be automatically released (i) upon
termination of this Agreement and payment in full of all Obligations (other than
contingent indemnification obligations not yet accrued and payable), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Transaction Document to any Person other than SunGard Financing or the
Borrower, or (iii) subject to Section 11.01(e), if the release of such Lien is
approved, authorized or ratified in writing by the Controlling Party.

 

41



--------------------------------------------------------------------------------

 

ARTICLE XI

 

Miscellaneous

 

SECTION 11.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other
Transaction Document, and no consent to any departure by the Borrower or the
Administrative Agent therefrom, shall be effective unless in writing signed by
the Controlling Party and SunGard Financing, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given and shall require prior written notice to each of Moody’s and
S&P; provided, however, that, no such amendment, waiver or consent shall,
subject to Section 11.07(e):

 

(a) extend or increase the Related Group Limit of any Related Group, change the
definition of Pro Rata Share or Advance Rate or extend the Scheduled Early
Amortization Date or Termination Date without the written consent of each Lender
directly affected thereby (but a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Early Amortization Event, mandatory prepayment
or mandatory reduction of the Related Group Limit of any Related Group shall not
constitute an extension or increase of any Related Group Limit of any Related
Group);

 

(b) postpone any date scheduled for any payment of principal or interest without
the written consent of each Lender directly affected thereby;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other
Transaction Document without the written consent of each Lender directly
affected thereby;

 

(d) change any provision of this Section 11.01, the definition of “Required
Lenders”, Section 6.12 or waive Section 9.01(u) without the written consent of
each Lender affected thereby;

 

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

 

(f) release all or substantially all of the aggregate value of the Performance
Guarantee, without the written consent of each Lender;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the parties
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other
Transaction Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Related Group Limit of such Lender
may not be increased or extended without the consent of such Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting

 

42



--------------------------------------------------------------------------------

Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders).

 

SECTION 11.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Transaction Document shall be in
writing (including by facsimile transmission). All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule D or to such other address, facsimile number, electronic mail address
or telephone number as shall be designated by such party in a notice to the
other parties; and

 

(ii) if to the Insurer or any other Lender, to the address, facsimile number,
electronic mail address or telephone number designated by such party in a notice
to the Borrower and the Administrative Agent from time to time.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 11.02(c)), when delivered; provided, however, that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Transaction Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on the Borrower,
the Agents and the Lenders.

 

(c) Reliance by Agents, Lenders and Insurer. The Administrative Agent, the
Lenders and the Insurer shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person, the Insurer and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross

 

43



--------------------------------------------------------------------------------

negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

 

SECTION 11.03. No Waiver; Cumulative Remedies. With respect to the Borrower
Parties on one hand and the Lenders on the other, no failure by any Lender, the
Insurer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Transaction Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each Transaction Document, are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
Law.

 

SECTION 11.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Transaction Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cravath, Swaine & Moore LLP, and (b) to pay or reimburse
the Administrative Agent, the Insurer, and each Lender for all out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Transaction Documents (including all
such costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of
counsel to the Administrative Agent). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees and taxes related thereto, and other (reasonable, in the case of
Section 11.04(a)) out-of-pocket expenses incurred by any Agent or the Insurer.
The agreements in this Section 11.04 shall survive the termination of this
Agreement and repayment of all other Obligations. All amounts due under this
Section 11.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If the Borrower fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Transaction Document, such
amount may be paid on behalf of the Borrower by the Administrative Agent in its
sole discretion.

 

SECTION 11.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, the Insurer, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in

 

44



--------------------------------------------------------------------------------

any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Transaction Document
or any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment or Loan, or the use or proposed use of
the proceeds therefrom, or (c) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any the Borrower
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Transaction Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 11.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any the Borrower, its directors, stockholders or creditors or an Indemnitee
or any other Person, whether or not any Indemnitee is otherwise a party thereto
and whether or not any of the transactions contemplated hereunder or under any
of the other Transaction Documents is consummated. All amounts due under this
Section 11.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 11.05. The
agreements in this Section 11.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

SECTION 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered

 

45



--------------------------------------------------------------------------------

from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

SECTION 11.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither SunGard
Financing nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee that satisfies the conditions to assignment
under this Section 11.07 (an “Eligible Assignee”), (ii) by way of participation
in accordance with the provisions of Section 11.07(e), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Related Group Limit and Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower; provided, however, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, a Support
Party of a Conduit Lender, an Approved Fund or, if an Early Amortization Event
under Section 9.01(a), (f) or (g) has occurred and is continuing, any Eligible
Assignee; and

 

(B) the Administrative Agent; provided, however, that no consent of the
Administrative Agent shall be required for an assignment to an Agent or an
Affiliate of an Agent;

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided, however,
that (1) no such consent of the Borrower shall be required if an Early
Amortization

 

46



--------------------------------------------------------------------------------

Event under Section 9.01(a), (f) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any; and

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

 

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(e).

 

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and related interest amounts) of
the Loans, owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any

 

47



--------------------------------------------------------------------------------

agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Transaction Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other
Transaction Documents; provided, however, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant. Subject to
Section 11.07(f), the Borrower agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.07(b)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 11.09 as though it were a Lender; provided, however, that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 11.15 as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to any Federal Reserve Bank; provided, however, that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a
party hereto.

 

(h) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided, however, that unless and until such
trustee actually becomes a Lender in compliance with the other provisions of
this Section 11.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Transaction Documents and (ii) such trustee
shall not be entitled to exercise any of the rights of a Lender under the
Transaction Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

 

SECTION 11.08. Tax Disclosure. The Borrower, the Administrative Agent, the
Insurer, the Lenders, and the Funding Agents, and each Indemnified Party and any
successor or assign of any of the foregoing (and each employee, representative
or other agent of any of the foregoing) may disclose to any and all Persons,
without

 

48



--------------------------------------------------------------------------------

limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated herein and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to any of the foregoing relating to
such tax treatment or tax structure, and it is hereby confirmed that each of the
foregoing have been so authorized since the commencement of discussions
regarding the transactions.

 

SECTION 11.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Early
Amortization Event or an Event of Default, each Lender and its Affiliates is
authorized at any time and from time to time, without prior notice to the
Borrower or any other Person, any such notice being waived by the Borrower to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the Borrower and its
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates hereunder or under any other Transaction Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Transaction Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 11.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have.

 

SECTION 11.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Transaction Document, the interest paid or agreed to
be paid under the Transaction Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

SECTION 11.11. Counterparts. This Agreement and each other Transaction Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Transaction Document shall be effective as
delivery of an

 

49



--------------------------------------------------------------------------------

original executed counterpart of this Agreement and such other Transaction
Document. The Agents may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

SECTION 11.12. Integration. This Agreement, together with the other Transaction
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Transaction Document, the
provisions of this Agreement shall control; provided, however, that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Transaction Document shall not be deemed a conflict with
this Agreement. Each Transaction Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

SECTION 11.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Transaction Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Potential Early Amortization Event or Early
Amortization Event at the time of any Borrowing, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

SECTION 11.14. Severability. If any provision of this Agreement or the other
Transaction Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Transaction Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 11.15. Tax Forms. Each Lender and Agent that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that it is entitled to an
exemption from United States backup withholding tax, or any successor form. If
such Person fails to deliver such forms, then the Administrative Agent may
withhold from any payment to such Person an amount equivalent to the applicable
backup withholding tax imposed by the Code.

 

SECTION 11.16. GOVERNING LAW. (a) THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS

 

50



--------------------------------------------------------------------------------

PROVISIONS THEREOF OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY TRANSACTION DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY
TRANSACTION DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

SECTION 11.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.17 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

SECTION 11.18. Non-Petition. (a) Each party hereto agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against the Borrower, SunGard Financing or any other obligor under any of
the Transaction Documents (including the exercise of any right of setoff, rights
on account of any banker’s lien or similar claim or other rights of self-help),
or institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any Finance
Subsidiary, without the prior written consent of the Administrative Agent. The
provisions of this Section 11.18 are for the sole benefit of the Lenders and the
Insurer and shall not afford any right to, or constitute a

 

51



--------------------------------------------------------------------------------

defense available to, the Borrower. (b) Each party hereto agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Conduit Lender (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Conduit Lender. (c) Each Lender, Funding Agent, the Insurer
and the Administrative Agent hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all Obligations, it
will not institute against, or join any other Person in instituting against,
SunGard Financing or Borrower any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provision of this
Section 11.18 (a) and (b) are for the sole benefit of the Lenders and shall not
afford any right to, or constitute a defense available to, the Borrower.

 

SECTION 11.19. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

SECTION 11.20. Assignment. The Borrower hereby assigns to the Administrative
Agent, for the benefit of the Insurer and the Lenders, all of its direct and
indirect rights and remedies under each of the First Step Agreement, the Second
Step Agreement, the Performance Undertaking and the Collection Agent Agreement.
The Administrative Agent, on behalf of the Lenders and the Insurer, shall be
entitled to exercise, without notice or consent of SunGard Funding and at the
direction of the Controlling Party, any and all direct and indirect rights and
remedies of SunGard Funding under the First Step Agreement, the Second Step
Agreement, the Performance Undertaking and the Collection Agent Agreement from
time to time, but none of the Administrative Agent, the Lenders or the Insurer
shall have any obligations thereunder to any Borrower Party or any liability for
any loss, expense, claim or damage incurred by or asserted against any Borrower
Party by reason of the Administrative Agent’s, the Lenders’ or the Insurer’s
acts or omissions relating thereto.

 

SECTION 11.21. Rights of Insurer. Notwithstanding anything to the contrary in
the Transaction Documents, the Insurer shall only have consent, voting and
approval rights hereunder for so long as the Insurer remains the Controlling
Party. Upon the occurrence and during the continuation of an Insurer Default or
upon termination of the Policy, and thereafter, any reference in the Transaction
Documents (other than the Insurance Agreement, the Premium Letter and the
Policy) to consent, voting and approval rights of the Insurer shall be without
legal effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNGARD FUNDING LLC    

by:

    SUNGARD FINANCING LLC,    

its Member

       

/s/ Michael J. Ruane

       

Name:

  Michael J. Ruane        

Title:

  President, Treasurer and             Assistant Secretary

 

JPMORGAN CHASE BANK, N.A., as Committed Lender, Funding Agent and Administrative
Agent     by            

/s/ Leo Loughead

       

Name:

  Leo Loughead        

Title:

  Managing Director

 

CITICORP NORTH AMERICA, INC., as Committed Lender and Funding Agent     by      
                 

/s/ Lain J. Gutierrez

           

Name:

  Lain J. Gutierrez            

Title:

  Vice President

 

DEUTSCHE BANK AG, New York Branch, as Committed Lender and Funding Agent    

by

               

/s/ Michael Cheng

       

Name:

  Michael Cheng        

Title:

  Director    

by

               

/s/ Tina Gu

       

Name:

  Tina Gu        

Title:

  Vice President

 

53



--------------------------------------------------------------------------------

JUPITER SECURITIZATION CORP., as Conduit Lender    

by

           

/s/ Leo Loughead

       

Name:

 

Leo Loughead

       

Title:

 

Authorized Signatory

 

NANTUCKET FUNDING CORP., LLC, as Conduit Lender    

by

           

/s/ Jill A. Gordon

       

Name:

  Jill A. Gordon        

Title:

 

Vice President

 

CHARTA, LLC, as Conduit Lender

by

 

Citicorp North America, Inc. as

   

Attorney-in-Fact

by

 

/s/ Lain J. Gutierrez

   

Name:

 

Lain J. Gutierrez

   

Title:

 

Vice President

 

FINANCIAL GUARANTY INSURANCE COMPANY, as Insurer    

by

           

/s/ Kenneth Degen

       

Name:

 

Kenneth Degen

       

Title:

 

Managing Director

 

54



--------------------------------------------------------------------------------

ANNEX A

 

Definitions

 

“Accrual Period” means the period from (and including) a Determination Date (or
in the case of the first Accrual Period, the Closing Date) to (but excluding)
the next following Determination Date.

 

“Actual Effective Date Purchase Price” has the meaning set forth in
Section 1.2(a) of the First Step Agreement.

 

“Additional Seller” means a Subsidiary that becomes a Seller under the First
Step Agreement after the Closing Date pursuant to a Joinder Agreement.

 

“Adjusted Dilution” means for a Monthly Period, the difference between (a) the
sum of (i) the product of (x) the Dilution Estimate, and (y) the Obligor Credit
Memo Amount, (ii) Other Credit Adjustments, and (iii) without duplication, other
Dilution, and (b) One-Time Non-Dilutive Credit Adjustments.

 

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Adjusted Monthly Period” has the meaning set forth in Section 1.4(c)(i) of the
First Step Agreement.

 

“Adjusted Monthly Receivables Amount” means, for any Monthly Period, the Monthly
Receivables Amount less the Dilution Adjustment Amount for such Monthly Period
except in the case of (a) Monthly Period (July 2005), where it shall mean the
Monthly Receivables Amount (July 2005) less the Dilution Adjustment Amount for
such Monthly Period and (b) Monthly Period (August 2005), where it shall mean
the Monthly Receivables Amount (August 2005) less the Dilution Adjustment Amount
for such Monthly Period.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., as agent for the
Lenders, the Funding Agents and the Insurer hereunder, or any successor agent
under the Credit Agreement (together with its successors and assigns).

 

“Administrative Agent Fee Letter” means that certain Administrative Agent fee
letter agreement, dated as August 11, 2005, relating to the SunGard Insured
Receivables Facility, between the Borrower and the Administrative Agent, as
amended or modified from time to time.

 

55



--------------------------------------------------------------------------------

“Advance Rate” means (a) 100% minus (b) the sum of (i) the Loss Percentage,
(ii) the Dilution Percentage, (iii) the Coverage Percentage, and (iv) the Yield
and Servicing Fee Percentage.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. A Person will not be deemed to
be an Affiliate of another Person solely because such Persons are both portfolio
companies of one or more Sponsors.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Funding Agents.

 

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Committed Lenders.

 

“Aggregate Purchase Price” has the meaning set forth in Section 1.4(c)(i) of the
First Step Agreement.

 

“Amortization Date” means the earlier of the Scheduled Early Amortization Date
and the Early Amortization Date.

 

“Applicable Rate” means (a) in the absence of an Insurer Default or termination
of the Policy, 0%, and (b) otherwise, with respect to CP Rate Loans and LIBO
Rate Loans, the “Applicable Rate” for Eurodollar Loans from time to time in
effect under the Senior Credit Agreement and, with respect to Base Rate Loans,
the “Applicable Rate” for Base Rate Loans from time to time in effect under the
Senior Credit Agreement.

 

“Appropriate Lender” means, at any time with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“AS” means SunGard Availability Inc., a Delaware corporation.

 

“Assets” is defined in the Second Step Agreement.

 

56



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D to the Credit Agreement.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended, and any successor statute thereto.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase
Bank as its “prime rate.” The “prime rate” is a rate set by JPMorgan Chase Bank
based upon various factors including JPMorgan Chase Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Billed Receivable” means a Receivable in respect of which an invoice addressed
to the Obligor thereof has been sent.

 

“Borrower” means SunGard Funding.

 

“Borrower Parties” means SunGard Parent, the Sellers, SunGard Financing and the
Borrower.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made under one Loan Notice and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01 of the
Credit Agreement.

 

“Borrowing Base” means, at any time, the product of (i) the Net Receivables
Balance, and (ii) the Advance Rate.

 

“Bridge Credit Agreement” means the Bridge Receivables Credit Agreement, dated
as of August 11, 2005, relating to the SunGard Bridge Receivables Facility, by
and among SunGard Funding II LLC, a Delaware limited liability company, JPMorgan
Chase Bank, N.A., as Administrative Agent, the Lenders and Funding Agents
parties thereto, as amended or modified from time to time.

 

“Bridge First Step Agreement” means the First Step Agreement referred to in the
Bridge Credit Agreement.

 

57



--------------------------------------------------------------------------------

“Bridge Loans” means the Loans under and as defined in the Bridge Credit
Agreement.

 

“Bridge Second Step Agreement” means the Second Step Agreement referred to in
the Bridge Credit Agreement.

 

“Bridge Transaction Documents” means the “Transaction Documents” as defined in
the Bridge Credit Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Chicago are authorized or required
by law to remain closed; provided, however, that, when used in connection with a
LIBO Rate Loan, the term “Business Day” shall also not include any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capped Interest Amount” means,

 

(i) for any Accrual Period before the Amortization Date, an amount of interest
equal to (a) the Capped Interest Rate, times (b) the average daily Outstanding
Amount of Loans during such Accrual Period, times (c) the actual number of days
in such Accrual Period divided by 360; and

 

(ii) for any day on and after the Amortization Date, an amount of interest equal
to (a) the Capped Interest Rate, times (b) the Outstanding Amount of Loans on
such day, times (c) 1/360.

 

“Capped Interest Rate” means, for any Accrual Period, a per annum rate equal to
the LIBO Rate for a period of one month, beginning on (and including) the first
day of such Accrual Period and ending on (but excluding) the last day of such
Accrual Period, as determined in good faith by the Administrative Agent.

 

“Cash Payments” has the meaning set forth in Section 1.4(c)(ii) of the First
Step Agreement.

 

“Change of Control” means (i) with respect to the Borrower, the failure by
SunGard Financing to own 100% of the equity interests of the Borrower, or
(ii) with respect to SunGard Financing, the failure by SunGard Parent or the
Sellers, directly or indirectly, to own 100% of the equity interests of SunGard
Financing.

 

“Charged-Off Receivables” means, with respect to any date of determination, a
Receivable (i) as to which the Obligor is bankrupt or insolvent, (ii) as to
which the Obligor thereof, if a natural person, is deceased, (iii) which,
consistent with the SunGard Financial Policy, would be written off the
applicable Seller’s books as uncollectible, or (iv) which has been identified by
the applicable Seller as uncollectible.

 

“Class” means, with respect to any Loan, its character as a CP Rate Loan, or a
Committed Loan.

 

58



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
of the Credit Agreement and Schedule B to the Credit Agreement are satisfied or
waived in accordance with Section 11.01 of the Credit Agreement.

 

“Code” means the Internal Revenue Code of 1986 and rules and regulations related
thereto.

 

“Collateral” means all the “Collateral” as defined in the Security Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(i) the security interests of the Administrative Agent, the Borrower and SunGard
Financing (and the underlying supporting obligations) shall have been perfected
in accordance with the terms of the Transaction Documents.

 

(ii) the Security Agreement shall be in full force and effect and the Borrower
shall not be in default of any of its obligations thereunder;

 

(iii) the Performance Undertaking shall be in full force and effect and the
Performance Guarantor shall not be in default of any of the Performance
Undertaking’s provisions;

 

(iv) none of the Collateral shall be subject to any Lien other than a Lien
contemplated by the Transaction Documents; and

 

(v) except to the extent otherwise permitted hereunder or under any Transaction
Document, the Obligations and Insurance Obligations shall be secured by a
security interest in, and mortgages on, the Receivables, the Collections and the
Related Security.

 

“Collection Account” means each concentration account, deposit account or
similar account in which any Collections are deposited, and which shall be in
the name of SunGard Financing.

 

“Collection Agent” means at any time the Person (which may be the Administrative
Agent) then authorized pursuant to the Collection Agent Agreement to service,
administer and collect Receivables.

 

“Collection Agent Agreement” means the Collection Agent Agreement, dated
August 11, 2005, relating to the SunGard Insured Receivables Facility, by and
between Borrower and SunGard Parent, as initial Collection Agent.

 

“Collection Agent Default” means that (a) an Insolvency Event shall occur with
respect to the Collection Agent, or (b) the Collection Agent shall fail (i) to
make any payment or deposit required to be made by the Collection Agent under
any Transaction Document when due and such failure continues for five (5) days,
(ii) to

 

59



--------------------------------------------------------------------------------

deliver to the Administrative Agent a Monthly Report when due and such failure
continues for five (5) Business Days, or (iii) (other than as referred to in
clause (ii) of this definition) to perform or observe any term, covenant or
agreement under any Transaction Document to which it is a party and such failure
shall continue for thirty (30) days.

 

“Collection Agent Fee” means the Collection Agent’s reasonable out-of-pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables. So long as SunGard Financing or an Affiliate of SunGard Parent
is the Collection Agent, the Collection Agent Fee will be no greater than
0.50% per annum of the average daily Net Receivables Balance of the Receivables.

 

“Collection Amount” means the aggregate Collections received from Obligors
during a Monthly Period.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges, if any, and cash proceeds of the Related
Security, and any Deemed Collections of such Receivable.

 

“Commercial Paper” means promissory notes of a Conduit Lender issued by such
Conduit Lender into the commercial paper markets or the money markets.

 

“Commitment” means, as to each Committed Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01 of the Credit Agreement, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Committed Lender’s name on Schedule A to the Credit Agreement
under the caption “Commitment” or in the Assignment and Assumption pursuant to
which such Committed Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with the Credit
Agreement. The aggregate amount of Commitments of all Lenders shall be
$375,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of the Credit Agreement.

 

“Committed Lender” means each of the entities identified on Schedule A to the
Credit Agreement as a “Committed Lender”, together with any of their respective
successors and assigns.

 

“Committed Loan” means a Loan made by a Committed Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C to the Credit Agreement.

 

“Concentration Factor” means, on any day with respect to any Obligor, 2% (except
as specified in the definition of Special Obligor Concentration Factor with
respect to Special Obligors).

 

60



--------------------------------------------------------------------------------

“Concentration Limit” means, as of any date, for any Obligor and its Affiliates,
the product of (a) the Concentration Factor for such Obligor, and (b) the
outstanding balance of all Eligible Receivables as of such date.

 

“Conduit Lender” means each of the entities identified on Schedule A to the
Credit Agreement as a “Conduit Lender”, together with any of their respective
successors and assigns.

 

“Conduit Loan” means a Loan made by a Conduit Lender.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Control Agreement” means an agreement relating to the SunGard Insured
Receivables Facility substantially in the form of Exhibit F to the Credit
Agreement among each applicable Lockbox Bank or Collection Bank, SunGard
Financing and the Administrative Agent, or otherwise satisfactory to SunGard
Financing, the Administrative Agent, and the applicable Lockbox Bank or
Collection Bank.

 

“Controlling Party” means (a) in the absence of an Insurer Default or the
termination of the Policy, the Insurer, and (b) otherwise, the Required Lenders.

 

“Coverage Percentage” means at any time, 5%.

 

“CP Rate” means a weighted average rate of interest determined as follows:

 

(a) to the extent that any Conduit Loan that is a CP Rate Loan is funded or
maintained with Match Funded Commercial Paper during any Accrual Period, the
rate equivalent to the daily weighted average of (i) the discount rate (or if
more than one discount rate, the daily weighted average of the discount rates)
at which Commercial Paper having a term equal to that of the Commercial Paper
issued by the applicable Conduit Lender can be sold by any placement agent or
commercial paper dealer selected by such Conduit Lender, converted to an annual
yield-equivalent rate on the basis of a 360-day year, which rates shall include
placement agent and dealer fees and commissions and (ii) the annual interest
rate (or if more than one rate, the weighted average of the annual interest
rates) payable by such Conduit Lender on interest-bearing Commercial Paper
having a term equal to that of the Commercial Paper issued by the applicable
Conduit Lender, on the basis of a 360-day year, which rates shall include
placement agent and dealer fees and commissions, and

 

61



--------------------------------------------------------------------------------

(b) to the extent that any Conduit Loan that is a CP Rate Loan is funded or
maintained with Pool-Funded Commercial Paper, or with respect to Charta LLC, as
a Conduit Lender, with Promissory Notes, for each day, the sum of (i) weighted
average discount or yield accrued on such Pool-Funded Commercial Paper or
Promissory Notes on such day, converted to an annual yield-equivalent rate on
the basis of a 360-day year, plus (ii) any and all accrued commissions in
respect of placement agents and commercial paper dealers, and issuing and paying
agent fees incurred, in respect of such Pool-Funded Commercial Paper or
Promissory Notes for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by such Pool-Funded Commercial Paper or Promissory Notes for
such day, minus (iv) any accrual of income net of expenses received on such day
from investment of collections received under the related Conduit Lender’s other
credit or receivable purchase facilities funded substantially with Pool-Funded
Commercial Paper or Promissory Notes (to the extent such income net of expenses
is available to such related Conduit Lender and not otherwise encumbered), minus
(v) any payment received on such day net of expenses in respect of any broken
funding costs related to the prepayment of any loan or investment pursuant to
the terms of any of such Conduit Lender’s other credit or receivable purchase
facilities funded substantially with Pool-Funded Commercial Paper or Promissory
Notes and reasonably allocated to such CP Rate Loan.

 

In addition to the foregoing costs, if the Borrower shall request any Loan
during any period of time determined by any Funding Agent in its sole discretion
to result in incrementally higher yield, interest or costs applicable to such
Loan, such Loan shall, during such period, be deemed to be funded by the
applicable Conduit Lender in a special pool (which may include capital
associated with other credit or receivable purchase facilities of the applicable
Conduit Lender) for purposes of determining the CP Rate applicable to such Loan.

 

“CP Rate Loans” means Loans which bear interest by reference to the CP Rate.

 

“Credit Agreement” means the Insured Receivables Credit Agreement, dated as of
August 11, 2005, relating to the SunGard Insured Receivables Facility, by and
among SunGard Funding LLC, a Delaware limited liability company, JPMorgan Chase
Bank, N.A., as Administrative Agent, the Lenders and Funding Agents parties
thereto, and the Insurer, as amended or modified from time to time.

 

“Cut-Off Date” means August 11, 2005.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

62



--------------------------------------------------------------------------------

“Deemed Collections” means the amount by which, on any day, the Outstanding
Balance of a Receivable is reduced or cancelled as a result of (i) Dilution,
including, without limitation, the Dilution of any Receivable, by the
originating Seller, a Finance Subsidiary or the Collection Agent, or (ii) if at
any time any of the representations or warranties in Article V of the Credit
Agreement or either the First Step Agreement or Second Step Agreement are no
longer true with respect to any Receivable. A Finance Subsidiary shall be deemed
to have received a Collection in full of a Receivable if at any time any of
foregoing shall have occurred.

 

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Base Rate, plus (ii) 2% per annum.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided, however, that, with respect to a LIBO Rate Loan or CP Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Default Trigger Ratio” means for any Monthly Period, a ratio (expressed as a
percentage) equal to the quotient of (a) the sum, without duplication, of
(i) the aggregate balance of all Receivables which are more than 210 and less
than 241 days past due as of the last day of the most recently ended Monthly
Period (exclusive of Receivables included in clause(ii) in a prior Monthly
Period), and (ii) the aggregate amount of all Charged-Off Receivables which were
written off during such Monthly Period that were less than 211 days from the
original due date for such payment, and (b) the aggregate Adjusted Monthly
Receivables Amount originated during the Monthly Period which ended eight
Monthly Periods prior to such Monthly Period.

 

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment.

 

“Defaulting Lender” means any Committed Lender that (a) has failed to fund any
portion of the Loans within one (1) Business Day of the date required to be
funded by it hereunder, unless the subject of a good faith dispute, (b) has
otherwise failed to pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 31 days or more from the original due date for such
payment.

 

“Delinquency Trigger Ratio” means, at any time, a percentage equal to (i) the
aggregate outstanding balance of all Receivables that were Delinquent
Receivables

 

63



--------------------------------------------------------------------------------

as of the last day of the most recently ended Monthly Period, divided by
(ii) the aggregate outstanding balance of all Billed Receivables as of the end
of the most recently ended Monthly Period.

 

“Determination Date” means the 17th day of each calendar month, or if such day
is not a Business Day, the next following Business Day; provided however, in the
case of Monthly Period (July 2005), it shall be August 31, 2005.

 

“Dilution” means, with respect to the Receivables, any credits, rebates;
contract amendments or changes; retroactive pricing adjustments; billing errors;
write-offs or compromises due to dispute (whether arising from a related or
unrelated transaction); concessions, discounts, discounts relating to volume
purchase, cash payment or early payment; allowances or chargebacks relating to
defective, rejected, returned or repossessed goods; any of which reduce the
Outstanding Balance of such Receivable.

 

“Dilution Adjustment Amount” means for a Monthly Period, the product of (a) the
Obligor Credit Memo Amount and (b) the difference of (i) 1, and (ii) the
Dilution Estimate.

 

“Dilution Estimate” means (a) during the initial 180 days after the Closing Date
(or until such time at which the applicable Seller is able to report the Obligor
Credit Memo Amount net of credit and rebills), (i) in the case of AS, 28% and
(ii) in the case of SCT, 28%, (b) at any other time, (i) in the case of AS, 100%
and (ii) in the case of SCT, 100%, and (c) with respect to any other Seller, as
determined by the Administrative Agent and the Controlling Party.

 

“Dilution Horizon Factor” means at any time, a percentage equal to (i) the
aggregate Adjusted Monthly Receivables Amount originated during the five Monthly
Periods ending immediately prior to the last day of the most recently ended
Monthly Period, divided by (ii) the Net Receivables Balance as of the end of the
most recently ended Monthly Period.

 

“Dilution Percentage” means at any time, the greater of (i) 8%, and (ii) a
percentage calculated in accordance with the following formula:

 

DP = [(SF x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF

 

where:

 

DP    =   the Dilution Percentage; ADR    =   the average of the Dilution Ratios
occurring during the 12 most recent Monthly Periods; SF    =   the Stress
Factor; HDR    =   the highest four-Monthly Period rolling average of the
Dilution Ratio occurring during the 12 most recent Monthly Periods; and DHF    =
  the Dilution Horizon Factor at such time.

 

64



--------------------------------------------------------------------------------

“Dilution Ratio” means, for a Monthly Period, a percentage equal to (i) the
aggregate amount of Adjusted Dilution which occurred during such Monthly Period,
divided by (ii) the aggregate Adjusted Monthly Receivables Amount originated
during the Monthly Period that ended three Monthly Periods prior to the most
recent Monthly Period.

 

“Dilution Trigger Ratio” means, for a Monthly Period, a percentage equal to
(i) the aggregate amount of Adjusted Dilution, which occurred during such
Monthly Period, divided by (ii) the aggregate Adjusted Monthly Receivables
Amount originated during the Monthly Period that ended three Monthly Periods
prior to the most recent Monthly Period.

 

“Discount Factor” means, as of any Purchase Date, the percentage obtained from
the following formula (all determined by SunGard Financing as of the related
Purchase Date):

 

(ACRP + ASFP + AP)

 

where:

 

ACRP    =   the “Adjusted Carrying Cost Reserve Percentage”, defined as the
ratio (expressed as a percentage) obtained by dividing (a) the product of
(i) the average of the Turnover Ratio for the three (3) Monthly Periods
immediately preceding such Purchase Date (the “Average Turnover”) and (ii) the
Base Rate as of the last day of the preceding calendar week by (b) 365. ASFP   
=   the “Adjusted Servicing Fee Percentage”, defined as the ratio (expressed as
a percentage) obtained by dividing (a) the product of the Average Turnover times
the Servicing Fee, by (b) 360 AP    =   the “Additional Percentage,” defined as
0.10%; provided that (i) none of the elements of the above-referenced formula as
applied to any Receivables will be adjusted following the related Purchase Date
for such Receivables, (ii) with respect to each Purchase Date that occurs after
the last day of a Monthly Period and prior to the related Determination Date for
such Monthly Period, the foregoing amounts shall be computed using the amounts
for the three most recent Monthly Periods for which a Monthly Report has been
furnished and (iii) for the initial period from and including the initial
Purchase to but excluding the first Determination Date, the Discount Factor will
be 1.681%.

 

“Dollar” and “$” mean lawful money of the United States.

 

65



--------------------------------------------------------------------------------

“Early Amortization Date” means the earliest to occur of (i) the Business Day
(or immediately following the day) on which an Insolvency Event with respect to
any Borrower Party described in Section 9.01(f) of the Credit Agreement occurs,
(ii) the Business Day specified in a written notice from the Controlling Party
following the occurrence of any other Early Amortization Event, and (iii) the
date which is 15 Business Days after the Administrative Agent’s receipt of
written notice from the Borrower that it wishes to terminate the SunGard Insured
Receivables Facility; provided, however, that the Insurer, if the Controlling
Party, shall have delivered to the Administrative Agent its prior written
consent to the occurrence of such Early Amortization Event.

 

“Early Amortization Event” means any Early Amortization Event set forth in
Section 9.1 of the Credit Agreement, or any Early Amortization Event as defined
in the First Step Agreement or the Second Step Agreement.

 

“Eligible Assignee” has the meaning specified in Section 11.07 of the Credit
Agreement.

 

“Eligible Contract” means, with respect to any Seller, a Contract giving rise to
a Receivable originated by such Seller which, (i) in the case of an Initial
Seller, contains payment terms and conditions that are substantially the same as
those used in the Contracts provided to the Administrative Agent for review
prior to the Closing Date, and (ii) in the case of an Additional Seller contains
such other payment terms and conditions as have been approved in writing by the
Administrative Agent (in consultation with the Funding Agents) and the Insurer,
which approval shall not be unreasonably withheld.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i) the Obligor of which is not the Obligor of any Charged-Off Receivable and
the Obligor of which does not have Defaulted Receivables the balance of which
exceeds 50% of the aggregate Outstanding Balance of all Receivables of such
Obligor on any date of determination;

 

(ii) which is not a Charged-Off Receivable or a Defaulted Receivable;

 

(iii) that, according to the Contract related thereto, is required to be paid in
full or in part within (i) 60 days of the original billing date, (ii) in the
case of SCT, 65 days of the original billing date, or (iii) in the case of an
Additional Seller, the number of days specified in the Joinder Agreement with
respect to such Additional Seller to be determined by the Administrative Agent
and the Controlling Party;

 

(iv) which is an “account” or “payment intangible” within the meaning of
Section 9-102(a)(2) and Section 9-102(a)(62), respectively, of the Uniform
Commercial Code of all applicable jurisdictions governing the perfection of the
security interest in such Receivable;

 

(v) which is denominated and payable only in United States dollars in the United
States;

 

66



--------------------------------------------------------------------------------

(vi) which arises under an Eligible Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding and enforceable obligation of the Obligor of such Receivable;

 

(vii) which is not subject to any right of rescission, set-off, counterclaim or
any other defense (including defenses arising out of violations of usury laws)
of the related Obligor against the applicable Seller (whether any such right
arises or exists by contract, at common law or by statute), including the right
to set-off any amounts owed by such Obligor to such Seller, any account payable
by such Obligor to such Seller, and any credit of such Obligor with such Seller,
but only the portion of a Receivable equal to the amount of such right of
partial rescission, set-off, counterclaim or defense (to the extent it can be
quantified), shall be deemed not to be an Eligible Receivable;

 

(viii) which arises under a Contract which (A) pursuant to a valid contractual
provision does not contain an enforceable requirement that the Obligor under
such Contract consent to the transfer, sale or assignment of the rights of the
Seller to payments of amounts due under such Contract and (B) does not contain a
confidentiality provision that is effective to restrict the ability of any
Lender or the Insurer to enforce its rights to collect amounts due thereunder or
to review the Contract;

 

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale or licensing of goods,
computer programs or other intellectual property or the provision of services,
(in part or in whole) by the related Seller;

 

(x) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule or regulation relating to usury, consumer protection, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) and with respect to which none of
SunGard Parent, SunGard Financing, the Borrower, any Seller, or the Obligor and
no part of the Contract related thereto is in violation of any such law, rule or
regulation,

 

(xi) which satisfies all applicable requirements of the SunGard Financial
Policy;

 

(xii) which was originated in the ordinary course of a Seller’s business, and
the Obligor of which is not an Affiliate of any Seller (other than solely by
reason of being an affiliate of the same Sponsor);

 

(xiii) which arises solely from the sale or license of goods, computer programs,
software or other intellectual property or the provision of services to the
related Obligor by a Seller;

 

67



--------------------------------------------------------------------------------

(xiv) the payment terms of which have not been extended, rewritten or otherwise
modified from the original terms thereof (including customer adjustments and
chargebacks), except in a manner in accordance with the SunGard Financial
Policy;

 

(xv) all right, title and interest to and in which has been validly transferred
by the applicable Seller directly to SunGard Financing, and by SunGard Financing
to Borrower under and in accordance with the Second Step Agreement, and the
Borrower has good title thereto free and clear of any Liens other than permitted
Liens;

 

(xvi) the Obligor of which has been instructed by the Seller to remit payment
thereon to a Lockbox or Lockbox Account which is subject to a Control Agreement;

 

(xvii) the ownership of which by SunGard Financing and/or the Borrower would not
cause SunGard Financing or the Borrower to cease to qualify for an exemption
from registration under the Investment Company Act of 1940 as a person that is
primarily engaged in purchasing or otherwise acquiring notes, drafts,
acceptances, open accounts receivable, and other obligations representing part
or all of the sales price of merchandise, insurance, and services within the
meaning of Section 3(c)(5) of the Investment Company Act of 1940;

 

(xix) the purchase of which constitutes a current transaction within the meaning
of Section 3(a)(3) of the Securities Act; and

 

(xx) with respect to which the representations and warranties set forth in
Section 2.1(u) of the First Step Agreement shall be true and correct.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any the Borrower within the meaning of Section 414
of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial

 

68



--------------------------------------------------------------------------------

employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any the Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Event of Default” means either the occurrence of (a) an Insolvency Event of the
Borrower, or (b) the Termination Date.

 

“Excess Default Rate Interest” means, with respect to any Loan for any period,
(a) the excess of the amount of interest on such Loan for such period computed
at the applicable Default Rate over (b) the amount of interest on such Loan that
would accrue on such Loan for such period computed without regard to the Default
Rate.

 

“Excluded Obligor” means such Obligors as may be agreed upon by the Borrower,
the Administrative Agent and the Controlling Party.

 

“Facility Limit” means $375,000,000, as reduced from time to time pursuant to
Section 2.04 of the Credit Agreement, or increased from time to time upon the
request of the Borrower subject to the consents required pursuant to
Section 11.01 of the Credit Agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to JPMorgan Chase Bank on such day on such transactions as determined by
the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated as August 11, 2005,
relating to the SunGard Insured Receivables Facility, among the Borrower, the
Administrative Agent, each Lender and each Funding Agent, as amended or modified
from time to time.

 

69



--------------------------------------------------------------------------------

“FGIC” has the meaning specified in the introductory paragraph to the Credit
Agreement.

 

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

 

“Finance Subsidiaries” means the Borrower and SunGard Financing.

 

“First Step Agreement” means this First Step Receivables Facility Agreement,
dated as of August 11, 2005, relating to the SunGard Insured Receivables
Facility, by and among certain Subsidiaries of SunGard Parent (initially, the
Initial Sellers), as Sellers, SunGard Financing, and SunGard Parent as Seller
Agent, as amended or modified from time to time in accordance with the Second
Step Agreement and the Credit Agreement.

 

“First Step Intercompany Note” has the meaning set forth in Section 1.8(a) of
the First Step Agreement.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means (i) any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business, or (ii) any
special purpose vehicle issuing indebtedness in the commercial paper market that
is administered by a Funding Agent or one of its Affiliates.

 

“Funding Agent” has the meaning specified in the introductory paragraph to the
Credit Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

70



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

 

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse; and

 

(e) all guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.05 of the
Credit Agreement.

 

“Indemnitees” has the meaning set forth in Section 11.05 of the Credit
Agreement.

 

“Information” has the meaning specified in Section 11.08 of the Credit
Agreement.

 

71



--------------------------------------------------------------------------------

“Initial Effective Date Purchase Price” has the meaning set forth in
Section 1.2(a) of the First Step Agreement.

 

“Initial Sellers” means SunGard SCT Inc., a Delaware corporation, and SunGard
Availability Inc., a Delaware corporation.

 

“Initial Settlement Date” has the meaning set forth in Section 1.2(a) of the
First Step Agreement.

 

“Insolvency Event” means, with respect to any Person that (i) such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or (ii) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or (iii) any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding.

 

“Insurance Agreement” means the Insurance and Indemnity Agreement dated
August 11, 2005, relating to the SunGard Insured Receivables Facility, by and
among the Insurer, the Borrower and the Administrative Agent.

 

“Insurance Obligations” means, without duplication, all of the obligations of
the Borrower to the Insurer under (i) the Premium Letter other than Premium,
(ii) under the Insurance Agreement, (iii) the Credit Agreement, and (iv) the
other Transaction Documents.

 

“Insurer” means FGIC, or any successor insurer under the Credit Agreement
(together with its successors and assigns).

 

“Insurer Default” means (i) the default by the Insurer of any of its payment
obligations under the Policy, or (ii) an Insolvency Event shall occur with
respect to the Insurer.

 

“Insurer Obligations” means all obligations to the Insurer under the Insurance
and Indemnity Agreement or the Credit Agreement.

 

“Insurer Subrogation Amounts” means the subrogation rights of the Insurer under
the Policy for payments of Guaranteed Interest Payment Amounts and Guaranteed
Principal Payment Amount.

 

“Intercompany Notes” means collectively (i) the First Step Intercompany Note,
and (ii) the Second Step Intercompany Note.

 

72



--------------------------------------------------------------------------------

“Interest Coverage Ratio” has the meaning set forth in the Senior Credit
Agreement.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the next following Settlement Date; provided, however,
that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Scheduled Early Amortization
Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.

 

“IP Rights” has the meaning set forth in Section 2.1(u) of the First Step
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

 

“Joinder Agreement” has the meaning set forth in the First Step Agreement.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests,

 

73



--------------------------------------------------------------------------------

licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lenders” has the meaning specified in the introductory paragraph to the Credit
Agreement, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

 

“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the rate appearing on Page 3750 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period; provided, however, if the Interest Period for such LIBO
Rate Loan does not correspond precisely to one month, the Administrative Agent
may use interpolation or any other mathematical modeling in is reasonable
discretion to establish the LIBO Rate for such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such LIBO Rate Loan for such Interest Period shall be the
rate at which dollar deposits in an amount approximately equal to the amount of
such LIBO Rate Loan and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“LIBO Rate Loans” means Loans which bear interest by reference to the LIBO Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property).

 

“Loan” has the meaning specified in Section 2.01 of the Credit Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBO Rate Loans, pursuant to
Section 2.02(a) of the Credit Agreement, which, if in writing, shall be
substantially in the form of Exhibit A to the Credit Agreement.

 

“Lockbox” means each locked postal box with respect to which a Lockbox Bank who
has executed a Control Agreement has been granted exclusive access

 

74



--------------------------------------------------------------------------------

for the purpose of retrieving and processing payments made on the Receivables
and which is listed on Schedule C, and which shall be in the name of SunGard
Financing.

 

“Lockbox Account” means a deposit account with respect to which a Lockbox Bank
has executed a Control Agreement, into which the funds received in a Lockbox are
swept on every Business Day, and which shall be in the name of SunGard
Financing.

 

“Lockbox Bank” means, at any time, any of the banks holding one or more
Lockboxes.

 

“Loss Horizon Factor” means at any time, a percentage equal to (i) the sum of
(a) the aggregate Adjusted Monthly Receivables Amount originated during the five
Monthly Periods ending immediately prior to the last day of the most recently
ended Monthly Period, and (b) the ending balance of Unbilled Receivables on the
last day of the most recently ended Monthly Period, divided by (ii) the Net
Receivables Balance as of the end of the most recently ended Monthly Period.

 

“Loss Percentage” means at any time the greater of (i) 6% and (ii) a percentage
calculated in accordance with the following formula:

 

LP = SF x LHF x LR

 

where:

 

SF

   =    the Stress Factor;

LP

  

=

   the Loss Percentage;

LHF

  

=

   the Loss Horizon Factor; and

LR

  

=

   the highest three-month rolling average of the Loss Ratios occurring during
the 12 most recent Monthly Periods.

 

“Loss Ratio” means for any Monthly Period, a ratio (expressed as a percentage)
equal to the quotient of (a) the sum, without duplication, of (i) the aggregate
balance of all Receivables which are more than 210 and less than 241 days past
due as of the last day of the most recently ended Monthly Period (exclusive of
Receivables included in clause (ii) in a prior Monthly Period), and (ii) the
aggregate amount of all Charged-Off Receivables which were written off during
such Monthly Period that were less than 211 days from the original due date for
such payment, and (b) the aggregate Adjusted Monthly Receivables Amount
originated during the Monthly Period which ended eight Monthly Periods prior to
such Monthly Period.

 

“Match Funded Commercial Paper” means one or more tranches of Commercial Paper
issued by a Conduit Lender to finance all or a portion of its Loans, but which
Commercial Paper do not finance any other investment of such Conduit Lender.

 

“Material Adverse Change” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,

 

75



--------------------------------------------------------------------------------

circumstances, developments, changes and effects, is reasonably likely to result
in a Material Adverse Effect.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
the financial condition or results of operations of any Seller and its
Subsidiaries, SunGard Financing, or SunGard Funding, taken as a whole, (ii) the
ability of (w) SunGard Funding to perform its obligations under the Credit
Agreement or any other Transaction Documents, (x) SunGard Parent, SunGard
Financing, the Sellers, and the Insurer to perform their respective obligations
under the Transaction Documents to which they are a party, (y) the Performance
Guarantor to perform its obligations under the Performance Undertaking, and
(z) the Collection Agent to perform its obligations under the Collection Agent
Agreement, (iii) the legality, validity or enforceability of the Credit
Agreement or any other Transaction Document, (iv) any Lender’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections, and related rights with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.

 

“Maximum Rate” has the meaning specified in Section 11.10 of the Credit
Agreement.

 

“Minimum Shadow Ratings” means ratings of “BBB-”/“Baa3” given by S&P and
Moody’s, respectively (without consideration of the credit enhancement resulting
from the Policy), to the SunGard Insured Receivables Facility.

 

“Modified Aggregate Purchase Price” has the meaning set forth in
Section 1.4(c)(ii) of the First Step Agreement.

 

“Modified Obligor Credit Memo Amount” has the meaning set forth in the
definition Obligor Credit Memo Amount.

 

“Modified Other Credit Adjustments” has the meaning set forth in the definition
Other Credit Adjustments.

 

“Monthly Period” means the period beginning on the first day of each calendar
month and ending on the last day of such calendar month, except for the period
beginning on August 12, 2005 and continuing through and including August 31,
2005 which will be referred to as “Monthly Period (August 2005)” and, except for
the period beginning on July 1, 2005 and continuing through and including
August 11, 2005 which will be referred to as “Monthly Period (July 2005)”.

 

“Monthly Period Adjustment Factor (July 2005)” means the percentage equal to the
quotient of (a) 31 and (b) 42.

 

“Monthly Period (August 2005)” has the meaning set forth in the definition
Monthly Period.

 

“Monthly Period (July 2005)” has the meaning set forth in the definition Monthly
Period.

 

76



--------------------------------------------------------------------------------

“Monthly Receivables Amount” means the aggregate amount of all Receivables
originated during such Monthly Period.

 

“Monthly Receivables Amount (August 2005)” means the difference between (x) the
sum of the aggregate amount of all Receivables originated during (i) Monthly
Period (August 2005) and (ii) Monthly Period (July 2005), and (y) the Monthly
Receivables Amount (July 2005).

 

“Monthly Receivables Amount (July 2005)” means the product of (i) the aggregate
amount of all Receivables originated during Monthly Period (July 2005), and
(ii) Monthly Period Adjustment Factor (July 2005).

 

“Monthly Report” means a report, substantially in the form of Exhibit J to the
Credit Agreement (appropriately completed) furnished by the Borrower, or on
behalf of the Borrower, to the Administrative Agent pursuant to Section 6.01(a)
of the Credit Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by (i) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor, (ii) unapplied
cash, (iii) the amount by which the aggregate outstanding balance of Eligible
Receivables of which the Obligor is the federal government or federal government
subdivisions or agencies exceeds 3% of the outstanding balance of all Eligible
Receivables, (iv) the amount by which the outstanding balance of Unbilled
Receivables exceeds 30% of the outstanding balance of all Eligible Receivables,
(v) the amount by which the outstanding balance of Eligible Receivables with
payment terms greater than 30 days exceeds 20% of the outstanding balance of all
Eligible Receivables, and (vi) the amount by which the aggregate outstanding
balance of Eligible Receivables owing by Obligors, if natural persons, who are
not resident of the United States, or, if corporations or other business
organizations, are not organized under the laws of the United States or a
political subdivision thereof, exceeds 3% of the outstanding balance of all
Eligible Receivables.

 

“Net Worth” means as of the last Business Day of each Monthly Period, preceding
any date of determination, the excess, if any, of (a) the aggregate Outstanding
Balance of the Receivables (without giving effect to the proviso to the
definition of “Receivable”) at such time, over (b) the sum of (i) the
Outstanding Amount of Loans at such time, plus (ii) the aggregate outstanding
principal balance of the First Step

 

77



--------------------------------------------------------------------------------

Intercompany Note (including any advance proposed to be made under the First
Step Intercompany Note on the date of determination).

 

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B to the Credit
Agreement, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Loans made by such Lender.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Transaction Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Borrower under
the Transaction Documents include the obligation (including guarantee
obligations) to pay principal, interest, reimbursement obligations, charges,
expenses, fees, indemnities and other amounts payable by the Borrower under any
Transaction Document.

 

“Obligor” means a Person obligated to make payments pursuant to a Contract.

 

“Obligor Credit Memo Amount” means the aggregate credit memos issued to Obligors
during a Monthly Period, except that (a) in the case of Monthly Period (July
2005), it shall mean the product of (i) the aggregate credit memos issued to
Obligors during Monthly Period (July 2005), and (ii) the Monthly Period
Adjustment Factor (July 2005), with the product referred to herein as the
“Modified Obligor Credit Memo Amount” and (b) in the case of Monthly Period
(August 2005), it shall mean the difference between (i) the sum of the aggregate
credit memos issued to Obligors during both (x) Monthly Period (August 2005) and
(y) Monthly Period (July 2005), and (ii) the Modified Obligor Credit Memo
Amount.

 

“One-Time Non-Dilutive Credit Adjustments” means (i) $4,893,323 in January 2005
to remove the Receivables balance of SunGard Computer Services LLC from SunGard
Availability, Inc., and (ii) any other one-time non-dilutive credit adjustments
approved by the Funding Agents and the Insurer.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental

 

78



--------------------------------------------------------------------------------

Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by SunGard Financing
pursuant to the First Step Agreement.

 

“Other Credit Adjustments” means the aggregate credit adjustments made to
Obligors but not captured in the Obligor Credit Memo Amount during a Monthly
Period, except that (a) in the case of Monthly Period (July 2005), it shall mean
(a) the product of (i) the aggregate credit adjustments made to Obligors not
captured in the Obligor Credit Memo Amount during Monthly Period (July 2005),
and (ii) the Monthly Period Adjustment Factor (July 2005), the product referred
to herein as the Modified Other Credit Adjustments, and (b) in the case of
Monthly Period (August 2005), it shall mean the difference between (i) the sum
of the aggregate credit adjustments made to Obligors not captured in the Obligor
Credit Memo Amount during both (x) Monthly Period (August 2005), and (y) Monthly
Period (July 2005), and (ii) Modified Other Credit Adjustments.

 

“Other Taxes” has the meaning specified in Section 3.01(b) of the Credit
Agreement.

 

“Outstanding Amount” means, with respect to Loans or Bridge Loans on any date,
the aggregate outstanding principal thereof after giving effect to any
borrowings and prepayments or repayments of Loans and Bridge Loans on such date.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Overadvance Amount” has the meaning set forth in Section 2.03(b) of the Credit
Agreement.

 

“Overnight Rate” means, for any day, the Federal Funds Rate.

 

“Participant” has the meaning specified in Section 11.07(e) of the Credit
Agreement.

 

“Patriot Act” has the meaning set forth in Section 11.19 of the Credit
Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in

 

79



--------------------------------------------------------------------------------

Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

 

“Performance Guarantor” means SunGard Parent.

 

“Performance Undertaking” means that certain Performance Undertaking, dated as
of August 11, 2005, relating to the SunGard Insured Receivables Facility, made
by the Performance Guarantor in favor of SunGard Financing as the recipient
thereof, substantially in the form of Exhibit G to the Credit Agreement, as
amended or modified from time to time in accordance with the its terms, the
Second Step Agreement and the Credit Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Policy” means that certain financial guaranty insurance policy of the Insurer
relating to the SunGard Insured Receivables Facility, with a term commencing on
the date of the Credit Agreement, insuring the timely payment of interest on the
Loans on each Settlement Date and the payment of principal of the Loans on the
Termination Date, substantially in the form of Exhibit H to the Credit
Agreement, and any other financial guaranty insurance policies issued from time
to time in substitution, replacement or renewal thereof.

 

“Pool-Funded Commercial Paper” means Commercial Paper notes of a Conduit Lender
subject to any particular pooling arrangement by such Conduit Lender, but
excluding Commercial Paper issued by such Conduit Lender for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Conduit Lender.

 

“Potential Early Amortization Event” means any event or condition that
constitutes an Early Amortization Event or that, with the giving of any notice,
the passage of time, or both, would be an Early Amortization Event.

 

“Premium” has the meaning set forth in the Premium Letter.

 

“Premium Letter” means the Premium Letter, dated as of August 11, 2005, by and
among SunGard Financing, the Borrower and the Insurer.

 

“Promissory Notes” means, with respect to Charta LLC, as a Conduit Lender,
collectively, (i) promissory notes issued by Charta LLC and (ii) participations
sold by Charta LLC to Participants pursuant to Section 11.07(e); provided that
the term “Promissory Notes” shall not include the interests sold by Charta LLC
to a Support Party under a Support Facility.

 

80



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Related Group at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Related Group Limit of such Related Group under
the Credit Agreement at such time and the denominator of which is the Facility
Limit at such time; provided, however, that if the Facility Limit has been
terminated or reduced to zero, then the Pro Rata Share of each Lender shall be
determined based on Outstanding Amount of the Loans.

 

“Purchase” means:

 

(a) with respect to the First Step Agreement, the purchase under the First Step
Agreement by SunGard Financing from any applicable Seller of the Receivables,
the Seller Related Security and the Collections related thereto, together with
all related rights in connection therewith, and

 

(b) with respect to the Second Step Agreement, the purchase under the Second
Step Agreement by SunGard Funding from SunGard Financing of the Receivables, the
Related Security, the Collections related thereto and the SunGard Financing
Related Security, together with all related rights in connection therewith.

 

“Purchase Date” means each day on which a Purchase is made pursuant to Article I
of the First Step Agreement or Article I of the Second Step Agreement, as the
case may be.

 

“Purchase Price” means, with respect to any Purchase on any date, the aggregate
price to be paid by SunGard Financing to the Seller Agent for the account of the
Sellers for such Purchase in accordance with Section 1.2 of the First Step
Agreement on such date, which price shall equal (i) the product of (x) the
Original Balance of such Receivables, times (y) one minus the Discount Factor
then in effect.

 

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the First
Step Agreement.

 

“Receivable” means the indebtedness or other payment obligations owed to the
Sellers (without giving effect to any transfer or conveyance to SunGard
Financing under the First Step Agreement, or to SunGard Funding under the Second
Step Agreement), arising in connection with the sale or licensing of goods,
computer programs, or other intellectual property or the rendering of services
by the Sellers to the Obligors including the right to payment of any Finance
Charges and other obligations with respect thereto; provided, however, that no
obligation of an Excluded Obligor shall constitute a “Receivable”. Indebtedness
and other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction.

 

“Receivables Purchase Agreements” means the First Step Agreement and the Second
Step Agreement.

 

81



--------------------------------------------------------------------------------

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

“Register” has the meaning set forth in Section 11.07(d) of the Credit
Agreement.

 

“Related Group” means, each Related Group identified on Schedule A to the Credit
Agreement, consisting of a Funding Agent, one or more Committed Lenders and one
or more Conduit Lenders.

 

“Related Group Limit” means, with respect to a Related Group, the aggregate
Commitments of the Committed Lenders in the same Related Group set forth on
Schedule A, as adjusted from time to time pursuant to Section 2.04(b) of the
Credit Agreement or pursuant to an Assignment and Assumption.

 

“Related Security” means, collectively, the Seller Related Security, the SunGard
Financing Related Security and the SunGard Funding Related Security.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Committed Lenders
with a majority of the Commitments; provided, however, that the unused
Commitment of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Ratings” means a long term debt rating of AAA (or the equivalent) by
S&P and Aaa (or the equivalent) by Moody’s.

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer; provided, however, that, in a member-managed limited liability
company, “Responsible Officer” shall mean any authorized Person acting for the
members thereof. As to any document delivered on the Closing Date, “Responsible
Officer” shall mean any secretary or assistant secretary of the Borrower,
provided, however, that, in a member-managed limited liability company,
“Responsible Officer” shall mean any authorized Person acting for the members
thereof. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been

 

82



--------------------------------------------------------------------------------

authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock, membership
interest or other ownership interest of the Borrower, SunGard Financing or any
Subsidiary of either now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock, any junior class of stock, membership
interest or other ownership interest of the Borrower, SunGard Financing or any
Subsidiary of either, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock of the Borrower, SunGard Financing or any
subsidiary of either now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to
Intercompany Notes, (iv) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of capital stock of the Borrower,
SunGard Financing or any Subsidiary of either now or hereafter outstanding, and
(v) any payment of management fees by the Borrower, SunGard Financing or any
Subsidiary of either (except for reasonable management fees to SunGard Parent,
SunGard Financing, or any Seller or any Affiliate thereof in reimbursement of
actual management services performed).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds.

 

“Scheduled Early Amortization Date” means August 11, 2011.

 

“SCT” means SunGard SCT Inc., a Delaware corporation.

 

“Second Step Agreement” means that certain Second Step Receivables Purchase
Agreement, dated as of August 11, 2005, relating to the SunGard Insured
Receivables Facility, by and among SunGard Financing, as Transferor, and SunGard
Funding, as Transferee, as amended or modified from time to time in accordance
with this Agreement.

 

“Second Step Intercompany Note” has the meaning set forth in Section 1.8(a) of
the Second Step Agreement.

 

“Second Step Purchase Price” means, with respect to any Purchase under the
Second Step Agreement on any date, the aggregate price to be paid by SunGard
Funding to SunGard Financing for such Purchase in accordance with Section 1.2 of
the Second Step Agreement on such date.

 

83



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Insurer, and the Funding Agents under the Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Security Agreement, dated as of August 11, 2005,
relating to the SunGard Insured Receivables Facility, made by the Borrower in
favor of the Administrative Agent for the benefit of the Lenders and the
Insurer.

 

“Seller” means each Initial Seller and Additional Seller.

 

“Seller Agent” means the Person appointed from time to time to act as Seller
Agent hereunder. The initial Seller Agent is SunGard Data Systems, Inc.

 

“Seller Related Security” means, with respect to any Receivable:

 

(i) all security interests or Liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,

 

(ii) all guaranties, letters of credit, letter of credit rights, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise,

 

(iii) all Records related to such Receivable,

 

(iv) all of Sellers’ right, title and interest in, to and under contracts or
agreements providing for the servicing of such Receivable, and

 

(v) all income, payment and proceeds of any of the foregoing.

 

“Senior Credit Agreement” means the Credit Agreement entered into as of
August 11, 2005, among Solar Capital Corp., a Delaware corporation (to be merged
with and into SunGard Parent, the Overseas Borrowers from time to time party
thereto, SunGard Holding Corp., a Delaware corporation, JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, each Lender
from time to time party thereto, the Co-Syndication Agents and the
Co-Documentation Agents, as amended or otherwise modified from time to time.

 

“Settlement Date” means the second Business Day after the Determination Date,
and the Termination Date.

 

84



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Obligor” means such Obligors as may be agreed upon by the Borrower, the
Administrative Agent and the Controlling Party.

 

“Special Obligor Concentration Factor” means amount or percentage as may be
agreed upon by the Borrower, the Administrative Agent and the Controlling Party
with respect to a Special Obligor.

 

“Sponsors” means Silver Lake Partners, Bain Capital Partners, LLC, Goldman Sachs
Capital Partners, Kohlberg Kravis Roberts & Co., Providence Equity Partners
Inc., Texas Pacific Group, The Blackstone Group, and their Affiliates, but not
including, however, any portfolio companies of any of the foregoing.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States of America to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBO Rate Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Stress Factor” means, at any time, 1.50; provided however, during any period
the ratings of each of S&P and Moody’s are below the Target Shadow Ratings, then
during such period it shall mean 2.0.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of

 

85



--------------------------------------------------------------------------------

securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of SunGard Parent.

 

“SunGard Bridge Receivables Facility” means the SunGard Bridge Receivables
Facility governed by the Bridge First Step Agreement, the Bridge Second Step
Agreement, the Bridge Credit Agreement and the other Bridge Transaction
Documents.

 

“SunGard Financial Policy” means the policy of SunGard Parent and its
Subsidiaries for allowance for uncollectible receivables and write-offs of
uncollectible balances as referred to in SunGard Parent’s Financial Policy
Manual dated September 2004, as modified from time to time in accordance with
the Transaction Documents.

 

“SunGard Financing” means SunGard Financing LLC, a Delaware limited liability
company.

 

“SunGard Financing Related Security” means all of SunGard Financing’s right,
title and interest in, to and under:

 

(i) the First Step Agreement in respect of any Receivable, the Collections and
the Seller Related Security;

 

(ii) the Performance Undertaking;

 

(iii) the Collection Account relating to the SunGard Insured Receivables
Facility; and

 

(iv) all income, payment and proceeds of the foregoing.

 

“SunGard Funding” means SunGard Funding LLC, a Delaware limited liability
company.

 

“SunGard Funding Related Security” means all of SunGard Funding’s right, title
and interest in, to and under:

 

(i) the SunGard Financing Related Security;

 

(ii) the Second Step Agreement; and

 

(iii) all income, payment and proceeds of the foregoing.

 

86



--------------------------------------------------------------------------------

“SunGard Insured Receivables Facility” means the SunGard Insured Receivables
Facility governed by the First Step Agreement, the Second Step Agreement, the
Credit Agreement and the other Transaction Documents.

 

“SunGard Parent” means SunGard Data Systems Inc., a Delaware corporation.

 

“Support Facility” means any liquidity or credit support agreement with a
Conduit Lender which relates to the Credit Agreement (including an agreement to
purchase an assignment of or participation in Loans).

 

“Support Party” means any other bank, insurance company or other financial
institution extending or having a commitment to extend funds to or for the
account or to the account of a Conduit Lender (including by agreement to
purchase an assignment of or participation in the Loans under a Support
Facility). Each Committed Lender in the Related Group of a Conduit Lender shall
be deemed to be a Support Party for such Conduit Lender.

 

“Target Shadow Ratings” means ratings of “BBB”/“Baa2” given by S&P and Moody’s,
respectively (without consideration of the credit enhancement resulting from the
Policy), to the loan facility under the Credit Agreement.

 

“Taxes” has the meaning specified in Section 3.01(a) of the Credit Agreement.

 

“Termination Date” means the 120th day after the Amortization Date.

 

“Transaction Documents” means, collectively, the Credit Agreement, the First
Step Agreement, the Second Step Agreement, the Performance Undertaking, the
Collection Agent Agreement, the Security Agreement, each Loan Notice, each
Control Agreement, the Fee Letter, the Administrative Agent Fee Letter, the
Intercompany Notes, the Policy, the Insurance Agreement, the Premium Letter, the
Organization Documents of the Finance Subsidiaries, the Notes, and all other
instruments, documents and agreements executed and delivered in connection
herewith.

 

“Transactions” means (a) the transactions contemplated by the Transaction
Documents, (b) the execution, delivery and performance by the Borrower of the
Transaction Documents to which it is to be a party, and (c) the payment of all
fees under the Fee Letter, the Administrative Agent Fee Letter and the Premium
Letter, and (d) the Borrower’s use of the proceeds of the Loans, and the
purchases and related use of proceeds under the Receivables Purchase Agreements.

 

“Turnover Ratio” means, for a Monthly Period, the product of (a) the quotient of
(i) the aggregate outstanding balance of all Billed Receivables as of the last
day of the prior Monthly Period, and (ii) the Collection Amount, and (b) 30,
except in the case of (x) Monthly Period (July 2005), where it shall mean the
product of (a) the quotient of (i) the aggregate outstanding balance of all
Billed Receivables as of the last day of the prior Monthly Period, and (ii) the
Collection Amount, and (b) 42 and, (y)

 

87



--------------------------------------------------------------------------------

Monthly Period (August 2005) where it shall mean the product of (a) the quotient
of (i) the aggregate outstanding balance of all Billed Receivables as of the
last day of the prior Monthly Period, and (ii) the Collection Amount, and
(b) 20.

 

“Type” means, with respect to any Committed Loan, its character as a Base Rate
Loan or LIBO Rate Loan.

 

“Unbilled Receivable” means a Receivable in respect of which an invoice
addressed to the Obligor thereof has not been sent.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” means the United States of America.

 

“Unused Fee” has the meaning set forth in Section 2.06(b) of the Credit
Agreement.

 

“Used Fee” has the meaning set forth in Section 2.06(a) of the Credit Agreement.

 

“Yield and Servicing Fee Percentage” means, for any Monthly Period, the greater
of either 2%, or the sum of (A) the ratio (expressed as a percentage) equal to
the quotient of (1) the product of (a) 1.5, (b) the sum of (i) the 1 month LIBO
Rate, (ii) 1%, and (iii) the Premium (expressed as a percentage), and (c) the
highest three-Monthly Period average Turnover Ratio over the prior twelve
Monthly Periods, and (2) 360, and (B) the ratio (expressed as a percentage)
equal to the quotient of (1) the product of (i) 2.0%, and (ii) the highest
three-month average Turnover Ratio over the prior twelve months, and (2) 360.

 

88